


EXHIBIT 10.33
ELEVENTH AMENDMENT TO CREDIT AGREEMENT
This Eleventh Amendment to Credit Agreement (this “Eleventh Amendment”) is made
as of this 4th day of March, 2014 by and among:
THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;
the BORROWERS party hereto;
the GUARANTORS party hereto;
the LENDERS party hereto; and
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer, and
Swing Line Lender.



--------------------------------------------------------------------------------




W I T N E S S E T H:
WHEREAS, reference is made to that certain Credit Agreement (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) dated as of July 31, 2008 by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Bank, National Association
(successor by merger to Wells Fargo Retail Finance, LLC), as Administrative
Agent, Collateral Agent, and Swing Line Lender; and
WHEREAS, the Lead Borrower has requested, pursuant to the provisions of Section
2.15 of the Credit Agreement, and the applicable Lenders have agreed, to
increase the amount of the Commitments by $25,000,000 pursuant to Section
2.15(a) of the Credit Agreement and by $25,000,000 pursuant to Section 2.15(b)
of the Credit Agreement, pursuant to which the Aggregate Commitments under the
Credit Agreement will be increased to $200,000,000; and
WHEREAS, the Loan Parties, the Agents and the Lenders have agreed to amend
certain terms and conditions of the Credit Agreement as set forth herein.
NOW, THEREFORE, it is hereby agreed as follows:
1.
Definitions. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

2.
Amendment to Credit Agreement. The Credit Agreement (including, without
limitation, the Schedules and Exhibits thereto) is hereby amended in its
entirety to reflect the modifications identified in the document annexed hereto
as Annex A. Without limiting the foregoing, the Loan Parties hereby acknowledge
and agree that, upon the exercise of the Commitment Increase in accordance with
this Eleventh Amendment and following the Eleventh Amendment Effective Date, (i)
no additional Committed Increase shall remain in effect under Section 2.15(a) of
the Credit Agreement, and (ii) the aggregate amount of Uncommitted Increases
available to be requested by the Lead Borrower under Section 2.15(b) shall be
reduced to $25,000,000.

3.
Eligible Real Estate. The Loan Parties, the Agents, and the Lenders hereby
acknowledge and agree that, notwithstanding any provision of the Credit
Agreement to the contrary, until such time as the Agent has obtained an updated
appraisal with respect to the Eligible Real Estate, no Eligible Real Estate
shall be included in the Borrowing Base.

4.
Eligible In-Transit Inventory. The Loan Parties, the Agents, and the Lenders
hereby acknowledge and agree that, notwithstanding any provision of the Credit
Agreement to the contrary, until such time as the Agent has completed its due
diligence with respect to the Eligible In-Transit Inventory, no Eligible
In-Transit Inventory shall be included in the Borrowing Base.

5.
Borrowing Base Certificate. Annexed hereto as Annex B is the Borrowing Base
Certificate as of the Eleventh Amendment Effective Date.




--------------------------------------------------------------------------------




6.
Ratification of Loan Documents; Waiver of Claims.

(a)
Except as otherwise expressly provided herein, all terms and conditions of the
Credit Agreement and the other Loan Documents remain in full force and effect.
The Loan Parties hereby ratify, confirm, and reaffirm (i) all Loan Documents as
amended hereby, including without limitation, the Commitment Increase effected
herein, and (ii) that all representations and warranties of the Loan Parties
contained in the Credit Agreement or any other Loan Document are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.

(b)
Each of the Loan Parties hereby acknowledges and agrees that there is no basis
or set of facts on the basis of which any amount (or any portion thereof) owed
by the Loan Parties under the Loan Documents could be reduced, offset, waived,
or forgiven, by rescission or otherwise; nor is there any claim, counterclaim,
offset, or defense (or other right, remedy, or basis having a similar effect)
available to the Loan Parties with regard thereto; nor is there any basis on
which the terms and conditions of any of the Obligations could be claimed to be
other than as stated on the written instruments which evidence such Obligations.

(c)
Each of the Loan Parties hereby acknowledges and agrees that it has no offsets,
defenses, claims, or counterclaims against the Agents or any Lender, or any of
their respective affiliates, predecessors, successors, or assigns, or any of
their respective officers, directors, employees, attorneys, or representatives,
with respect to the Obligations, or otherwise, and that if any Loan Party now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
the Agents or any Lender, or their respective affiliates, predecessors,
successors, or assigns, or their respective officers, directors, employees,
attorneys, or representatives, whether known or unknown, at law or in equity,
from the beginning of the world through this date and through the time of
execution of this Eleventh Amendment, all of them are hereby expressly WAIVED,
and each of the Loan Parties hereby RELEASES the Agents and each Lender and
their respective officers, directors, employees, attorneys, representatives,
affiliates, predecessors, successors, and assigns from any liability therefor.

7.
Conditions to Effectiveness. This Eleventh Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Administrative Agent:

(a)
The Administrative Agent shall have received counterparts of this Eleventh
Amendment duly executed and delivered by each of the parties hereto.

(b)
All corporate and shareholder action on the part of the Loan Parties and all
consents and approvals necessary for the valid execution, delivery and
performance by the Loan Parties of this Eleventh Amendment shall have been duly
and effectively taken




--------------------------------------------------------------------------------




and evidence thereof reasonably satisfactory to the Administrative Agent shall
have been provided to the Administrative Agent.
(c)
After giving effect to this Eleventh Amendment, no Default or Event of Default
shall have occurred and be continuing.

(d)
There shall be no material misstatements in the written materials furnished by
the Loan Parties to the Agents or the Lenders prior to closing of this Eleventh
Amendment, or, after giving effect to the Schedules provided or deemed modified
pursuant to this Eleventh Amendment, in the representations or warranties of the
Loan Parties made in the Credit Agreement. The Administrative Agent shall be
satisfied that any financial statements delivered to it fairly present the
business and financial condition of the Borrowers and their Subsidiaries, taken
as a whole, as of the date thereof and for the periods covered thereby, and that
there has been no material adverse change in the assets, business, financial
condition or income of the Borrowers and their subsidiaries, taken as a whole,
since the date of the most recent Financial Statements delivered to the
Administrative Agent. The Administrative Agent shall be satisfied that any
projections delivered to it represent the Borrowers’ good faith estimate of
their future financial performance and were prepared on the basis of assumptions
believed by the Borrowers to be fair and reasonable in light of current business
conditions at the time such projections were prepared.

(e)
All fees payable to the Agents and the Lenders on or before the Eleventh
Amendment Effective Date, including, without limitation, pursuant to the
Eleventh Amendment Fee Letter, shall have been paid.

(f)
The Agents shall have been reimbursed by the Loan Parties for all reasonable
costs and expenses of the Agents (including, without limitation, reasonable
attorneys’ fees) in connection with the preparation, negotiation, execution, and
delivery of this Eleventh Amendment and related documents. The Loan Parties
hereby acknowledge and agree that the Administrative Agent may charge the Loan
Account to pay such costs and expenses.

8.
Miscellaneous.

(a)
This Eleventh Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this Eleventh
Amendment by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Eleventh Amendment.

(b)
This Eleventh Amendment (including the Eleventh Amendment Fee Letter) expresses
the entire understanding of the parties with respect to the transactions
contemplated hereby. No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.




--------------------------------------------------------------------------------




(c)
Any determination that any provision of this Eleventh Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Eleventh Amendment.

(d)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Eleventh Amendment and
are not relying on any representations or warranties of the Agents or the
Lenders or their counsel in entering into this Eleventh Amendment.

(e)
THIS ELEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.

[Signature Pages Follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto caused this Eleventh Amendment to
be executed and their seals to be hereto affixed as of the date first above
written.
THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer

THE CHILDRENSPLACE.COM, INC., as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer


THE CHILDREN’S PLACE INTERNATIONAL, LLC, as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer




--------------------------------------------------------------------------------




TCP IH II, LLC, as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer

TCP INTERNATIONAL IP HOLDINGS, LLC, as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer

TCP INTERNATIONAL PRODUCT HOLDINGS, LLC, as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:
Chief Operating Officer and Chief Financial Officer









--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer,
Swing Line Lender, and as a Lender


By: ________________________________
Name: Michele L. Ayou
Title: Authorized Signatory







--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender

By: ________________________________
Name: ______________________________
Title: _______________________________







--------------------------------------------------------------------------------




HSBC BANK (USA), N.A., as a Lender


By: ________________________________
Name: ______________________________
Title: _______________________________




                        



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender


By: ______________________________
Name: ____________________________
Title: _____________________________



--------------------------------------------------------------------------------




Annex A


Credit Agreement



--------------------------------------------------------------------------------




Annex B


Borrowing Base Certificate










1665175.3

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






CREDIT AGREEMENT
Dated as of July 31, 2008
as amended through March 4, 2014
among
THE CHILDREN’S PLACE RETAIL STORES, INC.,
as the Lead Borrower
for
The Borrowers Party Hereto
The BORROWERS Party Hereto
The GUARANTORS Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC),
as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender
and
The LENDERS Party Hereto



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of July 31, 2008, and
amended through March 4, 2014, among
THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers now or
hereafter party hereto;
the BORROWERS now or hereafter party hereto;
the GUARANTORS now or hereafter party hereto;
each lender from time to time party hereto (individually, a “Lender” and,
collectively, the “Lenders”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, L/C Issuer and
Swing Line Lender.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend, in each case
on the terms and conditions set forth herein.
On the Eleventh Amendment Effective Date, the Borrowers have exercised the
Committed Increase option under Section 2.15(a) and a portion of the Uncommitted
Increase option under Section 2.15(b) to increase the Aggregate Commitments to
an amount equal to $200,000,000.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
9.    
DEFINITIONS AND ACCOUNTING TERMS
(a)    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2009 Capital Stock Repurchase” means that certain repurchase by the Lead
Borrower of 2,451,315 shares of common stock of the Lead Borrower from Ezra
Dabah and the other Sellers party to the 2009 Capital Stock Repurchase
Agreement.
“2009 Capital Stock Repurchase Agreement” means that certain Securities Purchase
Agreement dated as of July 29, 2009 by and between the Lead Borrower, Ezra Dabah
and the other Sellers party thereto.
“ACH” means automated clearing house transfers.



--------------------------------------------------------------------------------




“Accommodation Payment” as defined in Section 10.20(d).
“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred or (e) arising out of the use of a credit or charge
card or information contained on or for use with the card.
“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition by such Person of any group of
Store locations comprising more than five percent (5%) of the number of Stores
operated by the acquiring Person as of the date of such acquisition, in each
case acquired in any transaction or group of transactions which are part of a
common plan.
“Additional Commitment Lender” shall have the meaning provided in Section
2.15(b)(iii).
“Adjusted LIBO Rate” means:
(a)    for any Interest Period with respect to any LIBO Borrowing, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and
(b)    for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.
The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.
“Adjustment Date” means the first day of each Fiscal Quarter, commencing with
the first day of the fourth Fiscal Quarter of 2008.
“Administrative Agent” means Wells Fargo Bank (as successor by merger to Wells
Fargo Retail Finance, LLC), in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.



--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Any references to the
Affiliates of any Loan Party herein or in any other Loan Document shall not
include Hoop, unless explicitly stated otherwise.
“Agent(s)” means, individually, the Administrative Agent or the Collateral Agent
and, collectively, means both of them.
“Aggregate Commitments” means the Commitments of all of the Lenders.
“Agreement” means this Credit Agreement.
“Alabama Capital Lease” means a capital lease for the inventory handling system
of the Borrowers and/or any of their Affiliates located at the Alabama Property.
“Alabama Sale-Leaseback Transaction” means the sale-leaseback of the Alabama
Property pursuant to a lease on market terms.
“Alabama Property” means the land, together with the buildings, structures,
parking areas, and other improvements thereon, owned by Services Company and
located at 1377 Airport Road, Fort Payne, Alabama.
“Applicable Commitment Fee Percentage” means 0.25%.
“Applicable Margin” means:
From and after the Seventh Amendment Effective Date, the Applicable Margin shall
be determined from the following pricing grid based upon the Average Excess
Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided that, if any of the financial statements delivered
pursuant to Section 6.01 of this Agreement or any Borrowing Base Certificate is
at any time restated or otherwise revised (including as a result of an audit,
but excluding revisions resulting from (i) normal year-end audit adjustments and
changes in GAAP or its application to the financial statements delivered
pursuant to Section 6.01 of this Agreement or (ii) any other cause other than
the correction of an error, omission or misrepresentation of the Loan Parties),
or if the information set forth in any such financial statements or any such
Borrowing Base Certificate, otherwise proves to be false or incorrect when
delivered such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.



--------------------------------------------------------------------------------




Level
Average Excess Availability
LIBOR Margin
Base Rate Margin
Commercial Letter of Credit Fee
Standby Letter of Credit Fee
I
Greater than or equal to 50% multiplied by the Revolving Credit Ceiling
1.50%
0.50%
0.75%
1.00%
II
Less than 50% multiplied by the Revolving Credit Ceiling
1.75%
0.75%
0.875%
1.25%

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 2,
2008, and the related Consolidated statements of income or operations and cash
flows for such Fiscal Year of the Lead Borrower and its Subsidiaries, including
the notes thereto.
“Availability” means the lesser of (a) or (b), where:
(a)    is the result of:
(i)    The Revolving Credit Ceiling,



--------------------------------------------------------------------------------




Minus
(ii)
The aggregate Outstanding Amount of all Credit Extensions to, or for the account
of, the Borrowers; and

(b)    is the result of:
(i)    The Borrowing Base,
Minus
(ii)
The aggregate Outstanding Amount of all Credit Extensions to, or for the account
of, the Borrowers.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, or (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
reasonable discretion as being appropriate: (a) to reflect the impediments to
the Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party, or (d) to reflect that a Default or an
Event of Default has occurred and is continuing (provided that, in the case of
this clause (d) only, the reserve shall be reasonably related to the event
giving rise to such Default or Event of Default). Without limiting the
generality of the foregoing, Availability Reserves may include (but are not
limited to) such reserves as the Administrative Agent from time to time
determines in its reasonable discretion as being appropriate based on: (i) rent;
(ii) customs duties and other costs to release Inventory which is being imported
into the United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes which may have priority over the interests of the
Collateral Agent in the Collateral; (iv) salaries, wages and benefits due to
employees of any Borrower which may have priority over the interests of the
Collateral Agent in the Collateral; (v) Customer Credit Liabilities (provided
that the Administrative Agent shall only impose reserves in respect of Customer
Credit Liabilities if either (A) an Event of Default has occurred and is
continuing or (B)(i) Excess Availability is less than $50,000,000 and (ii) there
has been a material increase (as determined by the Administrative Agent in its
reasonable discretion) in the Borrowers’ liabilities in respect of outstanding
Customer Credit Liabilities, compared to historical levels, as reflected in the
Borrowers’ books and records); (vi) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the
Collateral Agent in the Collateral; (vii) Cash Management Reserves; and (viii)
Bank Products Reserves.
“Average Excess Availability” shall mean the average daily Excess Availability
for the immediately preceding Fiscal Quarter.



--------------------------------------------------------------------------------




“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates (but excluding Cash Management Services),
including, without limitation on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, (c) leasing, (d) Factored Receivables,
and (e) supply chain finance services including, without limitation, trade
payable services and supplier accounts receivable purchases.
“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its reasonable discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the
Adjusted LIBO Rate plus one percent (1.00%), or (c) the rate of interest in
effect for such day as publicly announced from time to time by Wells Fargo Bank
as its “prime rate.” The “prime rate” is a rate set by Wells Fargo Bank based
upon various factors including Wells Fargo Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Wells Fargo Bank shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Blocked Account” has the meaning provided in Section 6.13(a)(i).
“Blocked Account Agreement” has the meaning provided in Section 6.13(a)(i).
“Blocked Account Bank” means Wells Fargo Bank and each other bank with whom
deposit accounts are maintained in which any funds of any of the Loan Parties
from one or more DDAs are concentrated and with whom a Blocked Account Agreement
has been, or is required to be, executed in accordance with the terms hereof.
“Blocked Person” has the meaning provided in Section 5.26.
“Borrowers” means, collectively, the Lead Borrower, Services Company, and each
other Person who shall from time to time enter into a Joinder Agreement as a
Borrower.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90%);
plus



--------------------------------------------------------------------------------




(b)    the retail value, or, upon the completion by the Lead Borrower of its
transition from the retail method of accounting to the Cost method of
accounting, the Cost, as applicable, of Eligible Inventory, net of Inventory
Reserves, multiplied by ninety percent (90%) of the NRLV of Eligible Inventory;
plus
(c)    the retail value, or, upon the completion by the Lead Borrower of its
transition from the retail method of accounting to the Cost method of
accounting, the Cost, as applicable, of Eligible In-Transit Inventory, net of
Inventory Reserves, multiplied by ninety percent (90%) of the NRLV of Eligible
In-Transit Inventory; provided that in no event shall the amount available to be
borrowed pursuant to this clause (c) exceed 10% of the Revolving Credit Ceiling
then in effect at such time;
plus
(d)    with respect to any Eligible Letter of Credit, the Cost of the Inventory
supported by such Eligible Letter of Credit, net of Inventory Reserves,
multiplied by the lesser of (i) eighty-five percent (85%) of the NRLV of the
Inventory supported by such Eligible Letter of Credit, and (ii) eighty five
percent (85%);
plus
(e)    the lesser of (i) FMV of Eligible Real Estate, net of Realty Reserves,
multiplied by fifty percent (50%) and (ii) $15,000,000.00;
plus
(f)    the Cost of Eligible Warehoused Inventory, net of Inventory Reserves,
multiplied by ninety percent (90%) of the NRLV of Eligible Warehoused Inventory;
provided that in no event shall the amount available to be borrowed pursuant to
this clause (f) exceed the lesser of (i) ten percent (10%) of the Borrowing Base
then in effect at such time, or (ii) $20,000,000;
minus
(g)    the then amount of all Availability Reserves.
“Borrowing Base Certificate” has the meaning provided in Section 6.02(c).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.



--------------------------------------------------------------------------------




“Canadian Letter of Credit” means any Letter of Credit caused to be issued
pursuant to this Agreement by Services Company for the purchase of Inventory for
the benefit of Children’s Place Canada, which shall be issued in Dollars.
“Canadian Letter of Credit Sublimit” means $10,000,00.00.
“Canadian Note” means that certain Unsecured Promissory Note, dated January 27,
2012, in an original principal amount of $100,000,000, made by TCP International
Holdings, LP in favor of TCP Canada Holdings, LP in connection with the Canadian
Restructuring, the obligations under which were assumed by TCP International
Financing, SARL in connection with the Canadian Restructuring.
“Canadian Restructuring” means the series of transactions described on Annex A
to the Eighth Amendment resulting in the organizational structure reflected in
the chart attached as Schedule 1 to such Annex I.
“Canadian Subsidiary” means any Subsidiary of any Borrower that is organized
under the laws of Canada or any province, state or political subdivision
thereof.
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.
“Cash Collateralize” has the meaning specified in Section 2.03(k).
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability of at least 12.5% of the Revolving Credit Ceiling, which
failure continues for five (5) consecutive Business Days. For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing at
the Administrative Agent’s option (i) so long as such Specified Event of Default
has not been waived, and/or (ii) if the Cash Dominion Event arises as a result
of the Borrowers’ failure to achieve Excess Availability as required hereunder,
until Excess Availability has exceeded 12.5% of the Revolving Credit Ceiling for
forty-five (45) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Cash Dominion Event shall be deemed continuing (even if a Specified Event of
Default is no longer continuing and/or Excess Availability exceeds the required
amount for forty-five (45) consecutive



--------------------------------------------------------------------------------




days) at all times after a Cash Dominion Event has occurred and been
discontinued on three (3) occasions after the Closing Date.
“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its reasonable discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by a Lender or any of its Affiliates, including,
without limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) credit or debit cards, (e) credit card
processing services, and (f) purchase cards.
“Cash on Hand” means, as of any date of determination, the amount of
unrestricted cash of the Borrowers that is (a) deposited in an account of the
Borrowers maintained with Wells Fargo Bank, which account is subject to a valid,
enforceable and first priority perfected security interest in favor of the
Collateral Agent pursuant to a control agreement, in form and substance
satisfactory to the Collateral Agent, and (b) not subject to any Lien, except in
favor of the Collateral Agent.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such



--------------------------------------------------------------------------------




person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the existing shareholders of the Lead Borrower set forth on Schedule 1.02 or a
“person” or “group” Controlled by one of the existing shareholders of the Lead
Borrower set forth on Schedule 1.02, becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the Equity
Interests of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (and taking into account all such Equity Interests that such “person” or
“group” has the right to acquire pursuant to any option right); or
(b)    the Lead Borrower fails at any time to own, directly or indirectly, 100%
of the Equity Interests of each other Loan Party free and clear of all Liens
(other than Liens in favor of the Collateral Agent), except where such failure
is as a result of a transaction permitted by the Loan Documents.
“Children’s Place Canada” means The Children’s Place (Canada), LP, an Ontario
limited partnership.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which shall be July
31, 2008.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, or (b) a landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) as to any
landlord, provides the Collateral Agent with reasonable access to the Collateral
located in or on such Real Estate and a reasonable time to sell and dispose of
the Collateral from such Real Estate, and (iv) makes such other agreements with
the Collateral Agent as the Collateral Agent may reasonably require; provided
that the Real Property Waiver and Consent for the Loan Parties’ distribution
center located at 3800 East Philadelphia Street, Ontario, California and the
Landlord’s Waiver for the Loan Parties’ corporate headquarters located at 915
Secaucus Road, Secaucus, New Jersey, each executed and delivered pursuant to the
Existing Credit Agreement, shall be deemed to be Collateral Access Agreements
hereunder.



--------------------------------------------------------------------------------




“Collateral Agent” means Wells Fargo Bank (as successor by merger to Wells Fargo
Retail Finance, LLC), acting in such capacity for its own benefit and the
ratable benefit of the other Credit Parties.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
Inventory by a Borrower in the ordinary course of business of such Borrower.
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commitment Fee” has the meaning provided in Section 2.09(a).
“Commitment Increases” shall have the meaning provided in Section 2.15(b)(i).
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
“Committed Increase” shall have the meaning provided in Section 2.15(a).
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of LIBO
Rate Loans, pursuant to Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Concentration Account” has the meaning provided in Section 6.13(c).
“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of ten (10) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.



--------------------------------------------------------------------------------




“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense, (iv) non-cash stock-based compensation expense and (v) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
Lead Borrower and its Subsidiaries for such Measurement Period), minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing Consolidated Net Income (in each case of or by the Lead
Borrower and its Subsidiaries for such Measurement Period), all as determined on
a Consolidated basis in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA minus (ii) Capital Expenditures, minus
(iii) the aggregate amount of federal, state, local and foreign income Taxes
paid in cash to (b) the sum of (i) Debt Service Charges plus (ii) the aggregate
amount of all Restricted Payments made in cash, in each case, of or by the Lead
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.
“Consolidated Group” means the Lead Borrower and its Subsidiaries which are
Consolidated for financial reporting purposes in accordance with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of Capital Lease Obligations with respect to such
period that is treated as interest in accordance with GAAP, in each case of or
by the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.
“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP; provided, however, that there shall be excluded (a) extraordinary gains
and extraordinary losses for such Measurement Period, (b) any income (or loss)
included in the Consolidated net income of the Lead Borrower during such
Measurement Period in which any other Person has a joint interest, except to the
extent actually paid in cash to the Lead Borrower or any of its Subsidiaries
during such period, (c) with respect to



--------------------------------------------------------------------------------




any Person which was not a member of the Consolidated Group throughout such
Measurement Period, the income (or loss) of such Person accrued prior to the
date it became a member of the Consolidated Group, and (d) the income of any
Subsidiary of the Lead Borrower during such Measurement Period to the extent
that such Subsidiary is prohibited by its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary from making a Restricted Payment in
cash during such Measurement Period, except that the Lead Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost” means the calculated cost of purchases, based upon the Borrowers’
accounting practices in effect on the Closing Date (as such accounting practices
may change or be modified from time to time in accordance with GAAP), as
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger. “Cost” does not include inventory
capitalization costs or other non‑purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.
“Credit Card Advance Rate” means 90%.
“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).
“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a credit
card issuer or credit card processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such credit card
issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (v) any other Person to whom Obligations under this Agreement and
other Loan Documents are owing, and (vi) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and



--------------------------------------------------------------------------------




disbursements of (A) one primary counsel for the Agents and one local counsel in
each applicable jurisdiction, (B) outside consultants for the Agents, (C)
appraisers, (D) commercial finance examinations, and (E) all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (D) any workout,
restructuring or negotiations in respect of any Obligations, and (b) with
respect to the L/C Issuer, and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and (c)
all reasonable out-of-pocket expenses incurred by the Credit Parties who are not
the Agents, the L/C Issuer or any Affiliate of any of them, after the occurrence
and during the continuance of an Event of Default, provided that such Credit
Parties shall be entitled to reimbursement for no more than one primary counsel
and one local counsel in each applicable jurisdiction (absent a conflict of
interest in which case the Credit Parties may engage and be reimbursed for
additional counsel), one outside consultant and one financial advisor, in each
case representing or advising all such Credit Parties.
“Customer Credit Liabilities” means, at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Borrowers.
“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Borrower, a customs broker,
freight forwarder or other carrier, and the Collateral Agent, in which the
customs broker, freight forwarder or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Collateral Agent and agrees, upon notice from
the Collateral Agent, to hold and dispose of the subject Inventory solely as
directed by the Collateral Agent.
“DDA” means each checking or other demand deposit account maintained by any of
the Loan Parties.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Service Charges” means, for any Measurement Period, the sum of (a)
Consolidated Interest Charges for such Measurement Period, plus (b) principal
payments made or required to be made on account of Indebtedness (excluding the
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case of or by the Lead Borrower



--------------------------------------------------------------------------------




and its Subsidiaries for such Measurement Period, all as determined on a
Consolidated basis in accordance with GAAP.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBO Rate Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement (including the
failure to make a required payment in connection with a Letter of Credit
Disbursement), (b) notified the Lead Borrower, the Administrative Agent, or any
Lender in writing that it does not intend to comply with all or any portion of
its funding obligations under this Agreement, (c) has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally (as reasonably determined by
the Administrative Agent) under which it has committed to extend credit, (d)
failed, within one (1) Business Day after written request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund any amounts required to be funded by it under this
Agreement, (e) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it under this Agreement
within one (1) Business Day of the date that it is required to do so under this
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets to or in favor of
any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith .



--------------------------------------------------------------------------------




“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“Early Termination Fee” has the meaning set forth in Section 2.09(b).
“Eighth Amendment” means the Eighth Amendment to Credit Agreement dated as of
January 25, 2012 by and among the Borrowers, the Guarantors, the Lenders and
Wells Fargo Bank, National Association, as Administrative Agent, Collateral
Agent, and Swing Line Lender.
“Eighth Amendment Effective Date” means January 25, 2012.
“Eleventh Amendment Effective Date” means March 4, 2014.
“Eleventh Amendment Fee Letter” means the Fee Letter, dated as of the Eleventh
Amendment Effective Date, between the Agents and the Borrowers.
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person); provided, however, that each
Eligible Assignee described in clauses (a) through (e), above, shall be
reasonably acceptable to, and subject to the approval of, the Administrative
Agent, the L/C Issuer, the Swing Line Lender, and the Lead Borrower (each such
approval not to be unreasonably withheld or delayed) to the extent provided in
Section 10.06(b) of this Agreement; provided further that, notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.
“Eligible Credit Card Receivables” means Credit Card Receivables due to a
Borrower on a non-recourse basis from Visa, Mastercard, American Express
Company, Discover, and other major credit card processors, in each case
acceptable to the Administrative Agent in its reasonable discretion, as they
arise in the ordinary course of business, which have been earned by performance,
and are deemed by the Administrative Agent in its reasonable discretion to be
eligible for inclusion in the calculation of the Borrowing Base. Without
limiting the foregoing, unless the Administrative Agent otherwise agrees, none
of the following shall be deemed to be Eligible Credit Card Receivables:
(a)    Credit Card Receivables due from major credit card processors that have
been outstanding for more than five (5) Business Days from the date of sale;



--------------------------------------------------------------------------------




(b)    Credit Card Receivables due from major credit card processors with
respect to which a Loan Party does not have good, valid and marketable title,
free and clear of any Lien (other than Liens granted to the Collateral Agent);
(c)    Credit Card Receivables due from major credit card processors that are
not subject to a first priority security interest in favor of the Collateral
Agent (it being the intent that chargebacks in the ordinary course by the credit
card processors shall not be deemed violative of this clause);
(d)    Credit Card Receivables due from major credit card processors which are
disputed, are with recourse, or with respect to which a claim, counterclaim,
offset or chargeback has been asserted (to the extent of such claim,
counterclaim, offset or chargeback);
(e)    Credit Card Receivables due from major credit card processors as to which
the credit card processor has the right under certain circumstances to require a
Loan Party to repurchase the Credit Card Receivables from such credit card
processor; or
(f)    Credit Card Receivables due from major credit card processors which the
Administrative Agent determines in its reasonable discretion to be uncertain of
collection.
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication, Inventory:
(a)    which has been shipped from a location outside of the United States for
receipt by a Borrower within forty-five (45) days of the date of shipment, but
which has not yet been delivered to such Borrower;
(b)    for which the purchase order is in the name of a Borrower and title to
such Inventory and risk of loss has passed to such Borrower;
(c)    for which the document of title reflects a Borrower as consignee or, if
requested by the Collateral Agent, names the Collateral Agent as consignee, and
in each case as to which the Collateral Agent has control over the documents of
title which evidence ownership of the subject Inventory (such as, if requested
by the Collateral Agent, by the delivery of a Customs Broker Agreement);
(d)    which is insured against types of loss, damage, hazards and risks, and in
amounts, reasonably satisfactory to the Collateral Agent;
(e)    for which the common carrier is not an Affiliate of the applicable vendor
or supplier; and
(f)    which otherwise would constitute Eligible Inventory;
provided that the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Administrative Agent determines



--------------------------------------------------------------------------------




that such Inventory is subject to any Person’s right of reclamation,
repudiation, stoppage in transit or any event has occurred or is reasonably
anticipated by the Administrative Agent to arise which may otherwise adversely
impact the ability of the Collateral Agent to realize upon such Inventory. The
Administrative Agent shall notify the Lead Borrower of any such exclusion and
the reasons therefor as soon as reasonably practicable, provided that the
effectiveness of such exclusion shall not be conditioned upon such notification.
Each Committed Loan Notice or Swing Line Loan Notice, as the context requires,
shall be deemed a certification by the Borrowers that, to the best knowledge of
the Borrowers, all Eligible In-Transit Inventory included in the most recent
Borrowing Base Certificate meets all of the Borrowers’ representations and
warranties contained in the Loan Documents concerning Eligible Inventory, that
the Borrowers know of no reason why such Eligible Inventory would not be
accepted by the Borrowers when it arrives and that the shipment, as evidenced by
the documents, conforms to the related order documents.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory (other than Eligible In-Transit Inventory,
Inventory supported by an Eligible Letter of Credit, or Eligible Warehoused
Inventory) of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course deemed by the Administrative Agent
in its reasonable discretion to be eligible for inclusion in the calculation of
the Borrowing Base, in each case that, except as otherwise agreed by the
Administrative Agent, complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. Except as otherwise agreed by the Administrative Agent, the following
items of Inventory shall not be included in Eligible Inventory:
(a)    Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;
(b)    Inventory that is leased by, or is on consignment to, a Borrower;
(c)    Inventory (other than Eligible In-Transit Inventory, Inventory supported
by an Eligible Letter of Credit, or Eligible Warehoused Inventory) that is not
located in the United States of America (excluding territories or possessions of
the United States) at a location that is owned or leased by a Borrower, except
to the extent that the Borrowers have furnished the Administrative Agent with
(i) any UCC financing statements or other documents that the Administrative
Agent may determine to be necessary to perfect its security interest in such
Inventory at such location, and (ii) a Collateral Access Agreement executed by
the Person owning any such location;
(d)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or are special order or custom items,
work‑in‑process, raw materials, or that constitute spare parts, promotional,
marketing, packaging and shipping materials or supplies used or consumed in a
Borrower’s business, (iv) are not in compliance with all



--------------------------------------------------------------------------------




standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (v) are bill and hold goods;
(e)    Inventory that is not subject to a perfected first‑priority security
interest in favor of the Collateral Agent;
(f)    Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;
(g)    Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof; or
(h)    Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit.
“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (a) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued, (b) which Inventory otherwise would
constitute Eligible Inventory, (c) which Commercial Letter of Credit has an
expiry within one hundred twenty (120) days of the date of initial issuance of
such Commercial Letter of Credit, and (d) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Borrower or
the Collateral Agent as consignee of such Inventory.
“Eligible Letter of Credit Advance Rate” means 70%.
“Eligible Real Estate” means the Alabama Property and any other Real Estate
which satisfies all of the following conditions and is otherwise deemed by the
Required Lenders in their reasonable discretion to be eligible for inclusion in
the calculation of the Borrowing Base:
(a)    The applicable Borrower owns fee title to such Real Estate;
(b)    The applicable Borrower has executed and delivered to the Collateral
Agent such mortgages and other documents as the Collateral Agent may request;
(c)    The applicable Borrower has delivered to the Collateral Agent a title
insurance policy or marked-up title commitment having the effect of a policy of
title insurance and environmental studies, and other real estate items, as
required by, and satisfactory to, the Collateral Agent, including, but not
limited to, those items required by FIRREA;
(d)    The Collateral Agent has a perfected first‑priority lien in such Real
Estate, subject only to Permitted Encumbrances;
(e)    Such parcel of Real Estate has been appraised by a third party appraiser
acceptable to the Collateral Agent;



--------------------------------------------------------------------------------




(f)    Such Real Estate is used by a Borrower for offices or as a Store or
distribution center; and
(g)    As to any particular property, the applicable Borrower is in compliance
with the representations, warranties and covenants set forth in the mortgage
relating to such Real Estate.
“Eligible Warehoused Inventory” means Inventory not intended to be sold at
retail in a Store location, subject to a fully perfected first priority security
interest in favor of the Collateral Agent for the benefit of the Secured
Parties, and located in a warehouse in the United States of America which is
either owned by a Borrower or maintained pursuant to an agreement between a
Borrower and the owner of such warehouse (including an agreement between a
Borrower and an agent of such Borrower which stores such Inventory on its
premises pending instructions from such Borrower as to its sale to a wholesale
vendor) with respect to which (i) either (a) no negotiable or non-negotiable
document covering the goods has been issued or (b) in the event a negotiable or
non-negotiable document covering the goods has been issued, there has been
created in favor of the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in such document pursuant
to the Uniform Commercial Code in all applicable jurisdictions and all other
applicable law (in addition to the security interest in the goods), (ii) the
Administrative Agent has received a Collateral Access Agreement from the owner
and/or operator of such warehouse, and (iii) which otherwise would constitute
Eligible Inventory.
“Emerson Road Lease” means the Agreement of Lease dated May 3, 2006, as amended
by Lease Modification Agreement dated November 27, 2006, Letter Agreement dated
January 17, 2007, and Consent to License dated January 1, 2008, pursuant to
which Hartz Mountain Associates, a New Jersey general partnership, as landlord,
leased certain premises at Two Emerson Lane, Secaucus, New Jersey to Services
Company, as tenant.
“Emerson Road Lease Termination Agreement” means the Lease Termination
Agreement, dated as of March 11, 2009, between Hartz Mountain Metropolitan, a
New Jersey general partnership, as landlord, and Services Company, as tenant,
pursuant to which the Emerson Road Lease is terminated prior to the expiration
of its stated term.
“Emerson Road Lease Termination Payment” means the fee payable by Services
Company pursuant to Section 6 of the Emerson Road Lease Termination Agreement in
order to terminate the Emerson Road Lease prior to the expiration of its stated
term.
“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Agents, from time to time in their reasonable discretion
establish for estimable amounts that are reasonably likely to be expended by any
of the Loan Parties in order for such Loan Party and its operations and property
(a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,



--------------------------------------------------------------------------------




licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equipment” has the meaning set forth in the Security Agreement.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate; or (g) the determination that any Pension Plan
is considered to be an “at-risk” plan, or that any Multiemployer Plan is
considered to be in “endangered” or “critical” status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA.



--------------------------------------------------------------------------------




“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.
“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:
(a)    The lesser of:
(i)    the Borrowing Base; or
(ii)    the Revolving Credit Ceiling;
minus
(b)    The aggregate Outstanding Amount of all Credit Extensions.
“Excess Availability Reserve” means an amount equal to the lesser of (a) the
product of (i) the amount generated by clauses (a) through (e) of the Borrowing
Base multiplied by (ii) ten percent (10%) or (b) the product of (i) the
Revolving Credit Ceiling then in effect multiplied by (ii) ten percent (10%);
provided, however, if the amount generated by clauses (a) through (e) of the
Borrowing Base minus the amount set forth in clause (a) above is greater than
the Revolving Credit Ceiling then in effect, the Excess Availability Reserve
shall be $0.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrowers under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes



--------------------------------------------------------------------------------




a party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(d), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 3.01(a), (d)
any U.S. federal, state or local backup withholding tax, and (e) any U.S.
federal withholding tax imposed under FATCA.
“Existing Credit Agreement” means that certain Fifth Amended and Restated Loan
and Security Agreement, dated as of June 28, 2007, by and between, among others,
the Borrowers, the financial institutions party thereto from time to time as
lenders, and Wells Fargo Retail Finance, LLC, as Agent, as amended and in effect
as of the Closing Date.
“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement and the L/C Demand Facility and outstanding on the
Closing Date, as listed on Schedule 2.03(o) hereto.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
“Facility Guaranty” means the Guaranty dated as of the Closing Date made by the
Guarantors in favor of the Administrative Agent and the Lenders and each other
Guaranty hereafter made by a Guarantor in favor of the Administrative Agent and
the Lenders, in form reasonably satisfactory to the Administrative Agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any of its Affiliates pursuant to a factoring arrangement or otherwise
with the Person that sold the goods or rendered the services to the Loan Party
which gave rise to such Account.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as determined by the Administrative Agent.



--------------------------------------------------------------------------------




“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrowers and the Agents, as such letter agreement is amended, modified or
supplemented from time to time following the Closing Date, including, without
limitation, pursuant to the Seventh Amendment Fee Letter and the Eleventh
Amendment Fee Letter and pursuant to the Amendment to Fee Letter dated as of the
Eleventh Amendment Effective Date.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.
“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday closest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday closest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.
“Fiscal Year” means the fifty-two (52) or fifty-three (53) week period that ends
on the Saturday closest to January 31st of each calendar year.
“FMV” means, as to any Eligible Real Estate, the fair market value of such
Eligible Real Estate as set forth in the most recent appraisal of such Eligible
Real Estate as determined from time to time by an independent appraisal firm
engaged by, and acceptable to, the Administrative Agent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative,



--------------------------------------------------------------------------------




judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means each Subsidiary of the Lead Borrower listed on Schedule 1.01
annexed hereto and each other Subsidiary of the Lead Borrower that shall be
required to execute and deliver a Facility Guaranty or Facility Guaranty
supplement pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hoop” means, collectively, Hoop Holdings, LLC, a Delaware limited liability
company, and its Subsidiaries.
“Increase Effective Date” shall have the meaning provided in Section
2.15(b)(iv).
“Increased Financial Reporting Event” means if at any time Excess Availability
is less than 50% of the Revolving Credit Ceiling at such time.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



--------------------------------------------------------------------------------




(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, payable in accordance with customary trade
practices);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    All Attributable Indebtedness in respect of Capital Lease Obligations of
such Person, but excluding any obligations of such Person in respect of
operating leases;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(a).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers,



--------------------------------------------------------------------------------




and all registrations or applications for registrations which have heretofore
been or may hereafter be issued thereon throughout the world; copyrights and
copyright applications; (including copyrights for computer programs) and all
tangible and intangible property embodying the copyrights, unpatented inventions
(whether or not patentable); patents and patent applications; industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, computer software, source
codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
“Intercreditor Agreement” means an agreement substantially in the form of
Exhibit I.
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first day of
each month (or if such day is not a Business Day, on the next succeeding
Business Day) and the Maturity Date.
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date; and
(iv)    notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.



--------------------------------------------------------------------------------




“International Restructuring” means the series of transactions described on
Annex I to the International Restructuring Side Letter resulting in the
organizational structure reflected in the chart attached to such Annex I.
“International Restructuring Side Letter” means that certain letter agreement by
and among the Administrative Agent and the Loan Parties dated as of October 31,
2012.
“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Inventory Advance Rate” means thirty percent (30%).
“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s reasonable discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the realizable value of
the Eligible Inventory.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by,
among or between the L/C Issuer, the Administrative Agent and a Borrower (or any
Subsidiary) or in favor of the Administrative Agent or L/C Issuer and relating
to any such Letter of Credit.
“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit F
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.



--------------------------------------------------------------------------------




“Landlord Lien State” means Pennsylvania, Virginia and Washington and such other
state(s) in which a landlord’s claim for rent may have priority over the lien of
the Collateral Agent in any of the Collateral.
“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Demand Facility” means that certain $60,000,000 letter of credit facility
established by Wells Fargo Bank and certain other financial institutions
providing for the issuance of commercial letters of credit for the account of
the Borrowers pursuant to the terms of the L/C Demand Facility Letter of Credit
Agreement.
“L/C Demand Facility Letter of Credit Agreement” means that certain Letter of
Credit Agreement, dated as of June 28, 2007, by and between, among others, the
Borrowers, the financial institutions party thereto from time to time as
lenders, and Wells Fargo Bank, as Agent, as amended and in effect from time to
time.
“L/C Issuer” means (a) Wells Fargo Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion) and (b) any other Lender selected by the Lead Borrower in its
discretion with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld). The L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.



--------------------------------------------------------------------------------




“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.
“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder (including any Canadian Letter of Credit).
Without limiting the foregoing, all Existing Letters of Credit shall be deemed
to have been issued hereunder and shall for all purposes be deemed to be
“Letters of Credit” hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Disbursement” means a payment made by the L/C Issuer pursuant
to a Letter of Credit.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(l).
“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).
“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.
“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.
“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate for U.S. Dollar deposits with a maturity comparable to such Interest
Period, which appears on the Reuters Screen LIBOR01 page as of 11:00 a.m.,
London time, on the second London Business Day preceding the first day of such
Interest Period (or if such rate does not appear on the Reuters Screen LIBOR01
Page, then the rate as determined by the Administrative Agent from another
recognized source or interbank quotation). For purposes hereof: “London Business
Day” means a day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in
London, England, and “Reuters Screen LIBOR01 Page” means the display page
LIBOR01 on the Reuters service or any successor display page, other published
source, information vendor or provider that has been designated by the sponsor
of Reuters Screen LIBOR01 page. If such rate is not available at such time for
any reason, then the “LIBO Rate” for such Interest



--------------------------------------------------------------------------------




Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBO Rate
Loan being made, continued, or converted by Wells Fargo Bank and with a term
equivalent to such Interest Period would be offered to Wells Fargo Bank by major
banks in the London interbank eurodollar market in which Wells Fargo Bank
participates at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing) and (b) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going out of business”,
“store closing” or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.
“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, each Facility Guaranty, the
Intercreditor Agreement and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, or in connection with any
transaction arising out of any Cash Management Services and Bank Products
provided by a Lender or any of its Affiliates, each as amended and in effect
from time to time.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Loan Parties and their Subsidiaries taken as a whole; (b)



--------------------------------------------------------------------------------




a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
impairment of the rights and remedies of the Agent or the Lenders under any Loan
Document or a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the termination or breach of which would be reasonably
likely to result in a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $3,000,000. For purposes
of determining the amount of Material Indebtedness at any time, the amount of
the obligations in respect of any Swap Contract at such time shall be calculated
at the Swap Termination Value thereof.
“Maturity Date” means August 16, 2018.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed trailing twelve (12) Fiscal Months.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means the Mortgage on the Alabama Property by Services Company in
favor of the Collateral Agent.
“Mortgage Policy” has the meaning given that term in Section 6.21(b).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Net Proceeds” means:
(i)    with respect to any Disposition by any Loan Party or any of its
Subsidiaries (including, without limitation, any Disposition of the Alabama
Property in connection with the Alabama Sale-Leaseback Transaction), or any
Extraordinary Receipt received or paid to the account of any Loan Party or any
of its Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a



--------------------------------------------------------------------------------




Lien permitted hereunder which is senior to the Collateral Agent’s Lien on such
asset and that is required to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party or such Subsidiary in
connection with such transaction (including, without limitation, appraisals, and
brokerage, legal, title and recording or transfer tax expenses and commissions)
paid by any Loan Party to third parties (other than Affiliates)); and
(ii)    with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
“New Headquarters Lease” means that certain Lease Agreement, dated as of March
11, 2009, by and between 500 Plaza Drive Corp., as the landlord, and Services
Company, as the tenant, for the leased premises located at 500 Plaza Drive,
Secaucus, New Jersey (as modified pursuant to the terms of the New Headquarters
Lease Side Letter), as amended, modified, supplemented, restated or extended and
in effect from time to time.
“New Headquarters Lease Guaranty” means that certain Guaranty, dated as of March
11, 2009, made by the Lead Borrower in favor of 500 Plaza Drive Corp. (as
modified pursuant to the terms of the New Headquarters Lease Side Letter),
pursuant to which the Lead Borrower guarantees the payment and performance of
all obligations of Services Company under the New Headquarters Lease, in the
form attached hereto as Schedule 1.04.
“New Headquarters Lease Side Letter” means that certain letter agreement, dated
as of March 11, 2009, by and among the Lead Borrower, Services Company and 500
Plaza Drive Corp., in the form attached hereto as Schedule 1.05.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Note Documents” means the Note Purchase Agreement, the Senior Secured Second
Lien Notes due June 2013 issued under the Note Purchase Agreement, and all “Loan
Documents” (as such term is defined in the Note Purchase Agreement), each as
amended and in effect from time to time.



--------------------------------------------------------------------------------




“Note Purchase Agreement” means that certain Note Purchase Agreement dated as of
the Closing Date among the Lead Borrower, as issuer, the initial note purchasers
party thereto, Sankaty Advisors, LLC, as collateral agent, and Crystal Capital
Fund Management, L.P., as syndication agent.
“Note Purchase Facility” means the $85,000,000 senior secured second lien note
purchase facility dated as of the Closing Date established by the Note
Purchasers for the benefit of the Lead Borrower pursuant to the Note Documents,
as amended and in effect from time to time.


“Note Purchasers” means the note purchasers from time to time party to the Note
Purchase Agreement.
“NPL” means the National Priorities List under CERCLA.
“NRLV” means the net appraised retail liquidation value of the Borrowers’
Inventory (expressed as a percentage of the Cost of such Inventory) as
determined from time to time by an independent appraiser engaged by the
Administrative Agent.
“NRLV Percentage” means ninety percent (90%).
“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants and
indemnities of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) any Other Liabilities; provided that the Obligations
shall not include any Excluded Swap Obligations.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.



--------------------------------------------------------------------------------




“Other Liabilities” means (a) any Cash Management Services furnished to any of
the Loan Parties or any of their Subsidiaries and/or (b) any transaction with
any Lender or any of their respective Affiliates, which arises out of any Bank
Product entered into with any Loan Party and any such Person, as each may be
amended from time to time.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date.
“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.
“Participant” has the meaning specified in Section 10.06(d).
“Payment Conditions” means, at the time of determination with respect to any
transaction or payment to which the Payment Conditions applies, that (a) no
Default or Event of Default has occurred and is continuing or would arise as a
result of such transaction or payment, and (b) at least five (5) days prior to
the consummation of such transaction or the making of such payment, the Lead
Borrower shall have provided to the Administrative Agent a certificate signed by
a Responsible Officer of the Lead Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that:
(i) either:
(A) Excess Availability immediately prior to, and projected pro forma Excess
Availability (measured as of the end of each Fiscal Month) for the twelve Fiscal
Months immediately following, and after giving effect to, such transaction or
payment shall be equal to or greater than twenty-five (25%) percent of the
lesser of (x) the Aggregate Commitments and (y) the Borrowing Base, or
(B) (1) Excess Availability immediately prior to, and projected pro forma Excess
Availability (measured as of the end of each Fiscal Month) for the twelve Fiscal
Months immediately following, and after giving effect to, such transaction or
payment shall be equal to or greater than fifteen (15%) percent of the lesser of
(x) the Aggregate Commitments and (y) the Borrowing Base, and (2) the
Consolidated Fixed Charge Coverage Ratio immediately prior to, and the projected
pro forma Consolidated Fixed Charge Coverage Ratio (measured as of the end of
each Fiscal Month) for the twelve (12) Fiscal Months immediately following, and
after giving effect to, the proposed transaction or payment, shall be equal to
or greater than 1.00:1.0, and



--------------------------------------------------------------------------------




(ii) the Loan Parties, on a Consolidated basis, are, and will continue to be,
Solvent after giving effect to such transaction or payment.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a)    No Default or Event of Default has occurred and is continuing or,
immediately following such Acquisition or after taking into account the pro
forma financials, would result from the consummation of such Acquisition;
(b)    Such Acquisition shall have been approved by the Board of Directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;
(c)    The Lead Borrower shall have furnished the Administrative Agent with
thirty (30) days’ prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with a current draft of the acquisition
documents (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition,
appropriate financial statements of the Person which is the subject of such
Acquisition, pro forma projected financial statements for the twelve (12) month
period following such Acquisition after giving effect to such Acquisition
(including balance sheets, cash flows and income statements by month for the
acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;
(d)    Either (i) the legal structure of the Acquisition shall be acceptable to
the Administrative Agent in its discretion, or (ii) the Loan Parties shall have
provided the Administrative Agent with a solvency opinion from an unaffiliated
third party valuation firm reasonably satisfactory to the Administrative Agent;
(e)    After giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;



--------------------------------------------------------------------------------




(f)    If the assets acquired in such Acquisition are to be included in the
Borrowing Base, the Administrative Agent shall have received (i) the results of
appraisals of the assets (or the assets of the Person) to be acquired in such
Acquisition and of a commercial finance examination of the Person which is (or
whose assets are) being acquired, and (ii) such other due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent;
(g)    Any assets acquired shall be utilized in, and if the Acquisition involves
a merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Borrower under this Agreement;
(h)    If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in an acquisition
will be transferred to a Subsidiary which is not then a Loan Party, such
Subsidiary (unless such Subsidiary is a CFC, in which case such Subsidiary will
not be required to be joined as a Borrower or Guarantor) shall have been joined
as a “Borrower” hereunder or as a Guarantor, as the Administrative Agent shall
determine, and the Collateral Agent shall have received a security interest
and/or mortgage interest in such Subsidiary’s Equity Interests, Inventory,
Accounts and other property of the same nature as constitutes collateral under
the Security Documents (subject only to Permitted Encumbrances having priority
by operation of law); and
(i)    After giving effect to such Acquisition, the Payment Conditions shall be
satisfied.
“Permitted Disposition” means any of the following:
(a)    Dispositions of Inventory in the ordinary course of business, including
(i) liquidations or other Dispositions of Inventory in connection with Store
closings in the ordinary course of business and (ii) Dispositions of Inventory
in wholesale transactions and sales to franchisees, provided that no such sale
shall be made for and amount below cost;
(b)    bulk sales or other Dispositions of the Inventory of a Loan Party not in
the ordinary course of business in connection with Store closings, at arm’s
length, provided, that such Store closures and related Inventory Dispositions
shall not exceed (i) in any Fiscal Year of the Lead Borrower and its
Subsidiaries, five percent (5%) of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, ten percent (10%) of the number of
the Loan Parties’ Stores in existence as of the Closing Date (net of new Store
openings), provided further that all sales of Inventory in connection with Store
closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents; provided further
that all Net Proceeds received in connection therewith are applied to the
Obligations if then required in accordance with Section 2.05 hereof;
(c)    non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business;



--------------------------------------------------------------------------------




(d)    licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agents, the Agents shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agents;
(e)    (i) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value and (ii) other
Dispositions of Equipment having a fair market value not to exceed $500,000 in
the aggregate in any Fiscal Year;
(f)    sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party, including, without limitation, distributions or
transfers of some or all of the assets of Twin Brook to the Lead Borrower,
provided that before, or within three (3) Business Days after, any such
distribution or transfer, the Lead Borrower shall have caused the former assets
of Twin Brook so distributed to be pledged to the Collateral Agent for the
benefit of the Credit Parties;
(g)    sales, transfers and Dispositions of or by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party;
(h)    as long as no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, the Alabama Capital Lease; provided that
the Collateral Agent shall have received a Collateral Access Agreement from the
lessor under the Alabama Capital Lease;
(i)    as long as no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, the Alabama Sale-Leaseback Transaction;
provided that (i) such sale is made for fair market value, (ii) the Net Proceeds
paid in cash are in an amount at least equal to the greater of the amounts
advanced, or available to be advanced, against the Alabama Property under the
Borrowing Base, (iii) all Net Proceeds received in connection with any such
transaction are applied to the Obligations, and (iv) the Collateral Agent shall
have received a Collateral Access Agreement from the purchaser of the Alabama
Property; and
(j)    sales, transfers and Dispositions in connection with the Canadian
Restructuring.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(b)    Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and



--------------------------------------------------------------------------------




securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 6.04;
(c)    Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
(d)    Liens or deposits to secure the performance of bids, trade contracts and
leases (other than obligations for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(e)    Liens in respect of judgments that would not constitute an Event of
Default hereunder;
(f)    Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;
(g)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder;
(h)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (d) of the definition of Permitted Indebtedness so long
as (i) the Indebtedness secured thereby does not exceed the cost of acquisition
of such fixed or capital assets and (ii) such Liens shall not extend to any
other property or assets of the Loan Parties;
(i)    Liens in favor the Collateral Agent;
(j)    Landlords’ and lessors’ Liens in respect of rent not in default;
(k)    Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;



--------------------------------------------------------------------------------




(l)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(m)    Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;
(n)    [Reserved];
(o)    Liens referred to in Schedule B of the Mortgage Policy insuring the
Mortgage; and
(p)    Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
provided, however, that, except as provided in any one or more of clauses (a)
through (o) above, the term “Permitted Encumbrances” shall not include any Lien
securing obligations for borrowed money.
“Permitted Indebtedness” means:
(i)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any Permitted Refinancing Indebtedness in respect thereof;
(ii)    Indebtedness of any Loan Party to any other Loan Party; provided that
such Indebtedness shall (i) be evidenced by such documentation as the
Administrative Agent may reasonably require, (ii) constitute “Collateral” under
this Agreement and the Security Documents, (iii) be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent, and (iv)
be otherwise permitted pursuant to Section 7.03;
(iii)    transfers permitted by Section 7.18 and (ii) intercompany Indebtedness
incurred in the ordinary course of business between the Loan Parties located
within the United States, on the one hand, and their Affiliates in Puerto, Rico,
Canada and Asia, on the other hand, to the extent otherwise permitted pursuant
to clause (h) of the definition of Permitted Investments;
(iv)    Without duplication of Indebtedness described in clause (f) of this
definition, so long as the Payment Conditions are satisfied, purchase money
Indebtedness of any Loan Party to finance the acquisition of any fixed or
capital assets, including the Alabama Capital



--------------------------------------------------------------------------------




Lease and other Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and any Permitted Refinancing
Indebtedness in respect thereof; provided, however, that, if requested by the
Collateral Agent, the Loan Parties shall cause the holders of any such
Indebtedness incurred after the Closing Date to enter into a Collateral Access
Agreement;
(v)    any liability or obligation of any Borrower to any other Borrower or to
any Affiliate of any Borrower, and any liability or obligation of any Affiliate
of any Borrower to any Borrower or to any other Affiliate of any Borrower, to
reimburse or share the costs of any services or third party expenses in
accordance with the terms of any intercompany cost-sharing agreement or
arrangement, provided that no Default or Event of Default shall have occurred
and be continuing or would arise therefrom;
(vi)    Subordinated Indebtedness;
(vii)    Indebtedness incurred in connection with the Alabama Sale-Leaseback
Transaction, provided that (i) such sale is made for fair market value, (ii) the
Net Proceeds paid in cash are in an amount at least equal to the greater of the
amounts advanced or available to be advanced against the Alabama Property under
the Borrowing Base, (iii) all Net Proceeds received in connection with any such
Indebtedness are applied to the Obligations, and (iv) the Collateral Agent shall
have received a Collateral Access Agreement from the purchaser of the Alabama
Property;
(viii)    the Obligations;
(ix)    the Canadian Note, as in effect on the Eighth Amendment Effective Date;
(x)    Indebtedness owed by any Canadian Subsidiary to any Borrower;
(xi)    Guarantees of any Borrower in respect of the obligations of Hoop under
those certain leases described on Schedule 1.03;
(xii)    the New Headquarters Lease Guaranty;
(xiii)    Indebtedness arising from the obligation to pay a portion of the
Emerson Road Lease Termination Payment on a deferred basis pursuant to Section 6
of the Emerson Road Lease Termination Agreement;
(xiv)    Indebtedness arising from the obligation to pay a portion of the
Secaucus Road Lease Termination Payment on a deferred basis pursuant to Section
6 of the Secaucus Road Lease Termination Agreement;
(xv)    Indebtedness of any Person that becomes a Subsidiary of a Loan Party in
a Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party); and



--------------------------------------------------------------------------------




(xvi)    other unsecured Indebtedness so long as the Payment Conditions are
satisfied.
“Permitted Investments” means:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;
(e)    Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;
(f)    Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;
(g)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in any other Loan Party,
(iii) additional Investments by any Loan Party in Subsidiaries that are not Loan
Parties so long as the Payment Conditions are satisfied,



--------------------------------------------------------------------------------




(iv) any Investment in connection with the Canadian Restructuring, and (v) any
Investment in connection with the International Restructuring;
(h)    so long as no Event of Default shall have occurred and be continuing, or
would result therefrom, the Lead Borrower may make loans and advances to its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding;
(i)    intercompany loans and advances or other intercompany Indebtedness
permitted pursuant to clauses (b), (c), (e), (i) and (j) of the definition of
Permitted Indebtedness;
(j)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(k)    Guarantees constituting Permitted Indebtedness;
(l)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(m)    so long as no Event of Default shall have occurred and be continuing, or
would result therefrom, (i) loans and advances to officers, directors and
employees of the Loan Parties and Subsidiaries in the ordinary course of
business for travel, entertainment, relocation and analogous business purposes,
and (ii) other loans and advances to officers, directors and employees of the
Loan Parties and Subsidiaries in an aggregate amount not to exceed $6,000,000 at
any time outstanding;
(n)    other Investments pursuant to the TCP Investment Policy; and
(o)    Investments constituting Permitted Acquisitions;
provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless such Investments are
pledged to the Collateral Agent as additional Collateral for the Obligations
pursuant to such agreements as may be reasonably required by the Collateral
Agent.
“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:
(a)    Is made (i) to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or (ii) to enhance the likelihood of, or to
maximize the amount of, repayment of any Obligation; or (iii) to pay any other
amount chargeable to any Loan Party hereunder; and



--------------------------------------------------------------------------------




(b)    Together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Revolving Credit Ceiling at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree;
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder; provided
further that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
refinancing, refunding, renewal or extension of any Indebtedness of such Person
(or any successor of such Person); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, and the direct or contingent obligor with respect thereto
is not changed as a result of or in connection with such refinancing, refunding,
renewal or extension, (ii) the result of such extension, renewal or replacement
shall not be an earlier maturity date or decreased weighted average life of such
Indebtedness, (iii) the terms relating to principal amount, amortization,
maturity, and collateral (if any), of any such refinancing, refunding, renewing
or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate, and (iv) if the Indebtedness being refinanced, refunded, renewed
or extended is Subordinated Indebtedness, such refinancing, refunding, renewal
or extension (A) is subordinated in right of payment to the Obligations on terms
at least as favorable, taken as a whole, to the Lenders as those contained in
the documentation governing the Subordinated Indebtedness being refinanced,
refunded, renewed or extended, and (B) contains covenants and events of default
that are not more restrictive taken as a whole than the covenants and events of
default contained in the documentation governing the Indebtedness being
refinanced (as determined in good faith by the Lead Borrower).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.



--------------------------------------------------------------------------------




“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Borrower or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Prepayment Event” means:
(a)    Any sale, transfer or other Disposition (including, without limitation,
any Disposition of the Alabama Property in connection with the Alabama
Sale-Leaseback Transaction, but excluding any Disposition permitted pursuant to
clauses (a), (c), (d), (e), (f) and (g) of the definition of Permitted
Dispositions) of any property or asset of a Loan Party; provided that any
individual Disposition for which any Loan Party or any of its Subsidiaries
receives Net Proceeds in an amount not to exceed $2,500,000 prior to the
occurrence of a Cash Dominion Event shall not be deemed a Prepayment Event;
(b)    Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Cash Dominion
Event, the proceeds therefrom are utilized for purposes of replacing or
repairing the assets in respect of which such proceeds, awards or payments were
received within 180 days of the occurrence of the damage to or loss of the
assets being repaired or replaced; provided that any individual casualty or
other insured damage to, or taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Loan Party for
which any Loan Party receives Net Proceeds in an amount not to exceed $2,500,000
prior to the occurrence of a Cash Dominion Event shall not be deemed a
Prepayment Event;
(c)    The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as consideration for a
Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);
(d)    The incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness; or
(e)    The receipt by any Loan Party of any Extraordinary Receipts; provided
that the receipt of any individual Extraordinary Receipt in an amount not to
exceed $2,500,000 prior to the occurrence of a Cash Dominion Event shall not be
deemed a Prepayment Event.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.



--------------------------------------------------------------------------------




“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
“Real Estate Advance Rate” means 50%.
“Realty Reserves” means such reserves as the Administrative Agent from time to
time determines in the Administrative Agent’s reasonable discretion as being
appropriate to reflect the impediments to the Agents’ ability to realize upon
any Eligible Real Estate. Without limiting the generality of the foregoing,
Realty Reserves may include (but are not limited to) (i) Environmental
Compliance Reserves, (ii) reserves for (A) municipal taxes and assessments, (B)
repairs and (C) remediation of title defects, and (iii) reserves for
Indebtedness secured by Liens having priority over the Lien of the Collateral
Agent.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.11(a).
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and, if
required by the L/C Issuer, a Standby Letter of Credit Agreement or Commercial
Letter of Credit Agreement, as applicable, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding 50.1%
or more of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
50.1% or more of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Reserves” means all Inventory Reserves, Availability Reserves and Realty
Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party or any of the other individuals
designated in writing to the Administrative Agent by an existing Responsible
Officer of a Loan Party as an authorized signatory of any certificate or other
document to be delivered hereunder. Any document delivered hereunder that is
signed by



--------------------------------------------------------------------------------




a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.
“Revolving Credit Ceiling” $200,000,000 on and after the Eleventh Amendment
Effective Date, as such amount may be modified in accordance with the terms of
this Agreement.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Secaucus Road Lease” means the Agreement of Lease dated June 30, 1998, as
amended by Letter Agreement dated June 30, 1998, Lease Modification Agreement
dated November 20, 1998, Second Lease Modification Agreement dated November 19,
2004, Consent to Assignment and Assumption of Lease Agreement dated October 30,
2004, Lease Termination Agreement dated May 3, 2006, and Agreement dated
November 27, 2006, pursuant to which Hartz Mountain Associates, a New Jersey
general partnership, as landlord, leased certain premises at 915 Secaucus Road,
Secaucus, New Jersey to Services Company, as tenant.
“Secaucus Road Lease Termination Agreement” means the Lease Termination
Agreement, dated as of March 11, 2009, between Hartz Mountain Associates, a New
Jersey general partnership, as landlord, and Services Company, as tenant,
pursuant to which the Secaucus Road Lease is terminated prior to the expiration
of its stated term.
“Secaucus Road Lease Termination Payment” means the fee payable by Services
Company pursuant to Section 6 of the Secaucus Road Lease Termination Agreement
in order to terminate the Secaucus Road Lease prior to the expiration of its
stated term.
“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Tenth Amendment Effective Date among the Loan Parties and the Collateral
Agent.
“Security Documents” means the Security Agreement, the Mortgage, the Blocked
Account Agreements, the Credit Card Notifications, and each other security
agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.



--------------------------------------------------------------------------------




“Services Company” means The Children’s Place Services Company, LLC, a Delaware
limited liability company.
“Settlement Date” has the meaning provided in Section 2.14(a).
“Seventh Amendment Effective Date” means August 16, 2011.
“Seventh Amendment Fee Letter” means the Fee Letter, dated as of the Seventh
Amendment Effective Date, between the Agents and the Borrowers.
“Shareholders’ Equity” means, as of any date of determination, Consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b)(i), 8.01(b)(ii), 8.01(d), 8.01(e),
8.01(f), 8.01(g), 8.01(h), 8.01(i), 8.01(j), 8.01(l), 8.01(m), 8.01(n), 8.01(q),
8.01(r) or 8.01(r).
“Standard Letter of Credit Practice” means, for the L/C Issuer, any domestic or
foreign Law or letter of credit practices applicable in the city in which the
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety



--------------------------------------------------------------------------------




or similar bonds (excluding appeal bonds) arising in the ordinary course of
business, (b) is used in lieu or in support of stay or appeal bonds, (c)
supports the payment of insurance premiums for reasonably necessary casualty
insurance carried by any of the Loan Parties, or (d) supports payment or
performance for identified purchases or exchanges of products or services in the
ordinary course of business.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which any Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Stock Repurchase Transaction” has the meaning provided in Section 7.06(c)
hereof.
“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party. Any reference to the Subsidiaries of
the Lead Borrower herein or in any other Loan Document shall not include Hoop,
unless explicitly stated otherwise.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or



--------------------------------------------------------------------------------




options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo Bank, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 or
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority in connection with any and all payments to be made by or on account of
any obligation of the Borrowers hereunder or



--------------------------------------------------------------------------------




under any other Loan Document, including any interest, additions to tax or
penalties applicable thereto.
“TCP Canada Holdings, LP” means TCP Canada Holdings, LP, an Alberta limited
partnership, the general partner of which is The Children’s Place Canada
Holdings, Inc. and the limited partner of which is TCP IH I, LLC.
“TCP IH I, LLC” means TCP IH I, LLC, a Delaware limited liability company, the
sole member of which is The Children’s Place Canada Holdings, Inc.
“TCP IH II, LLC” means TCP IH II, LLC, a Delaware limited liability company, the
sole member of which is The Children’s Place Canada Holdings, Inc.
“TCP International Financing, SARL” means TCP International Financing, SARL, a
Luxembourg société à responsabilité limitée.
“TCP International Holdings, LP” means TCP International Holdings, LP, an
Alberta limited partnership, the general partner of which is The Children’s
Place Canada Holdings, Inc. and the limited partners of which upon completion of
the Canadian Restructuring are TCP Canada Holdings, LP and TCP IH I, LLC.
“TCP Investment Canada I Corp.” means TCP Investment Canada I Corp., a Nova
Scotia unlimited liability company.
“TCP Investment Canada II Corp.” means TCP Investment Canada II Corp., a Nova
Scotia unlimited liability company.
“TCP Investment Policy” means the investment policy of the Lead Borrower as
reviewed and approved annually by the audit committee of the Lead Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
“Tenth Amendment” means the Tenth Amendment to Credit Agreement dated as of
December 20, 2012 by and among the Borrowers, the Guarantors, the Lenders and
Wells Fargo Bank, National Association, as Administrative Agent, Collateral
Agent, and Swing Line Lender.
“Tenth Amendment Effective Date” means December 20, 2012.
“The Children’s Place Canada Holdings, Inc.” means The Children’s Place Canada
Holdings, Inc., a Delaware corporation and a wholly owned Subsidiary of the Lead
Borrower.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.



--------------------------------------------------------------------------------




“Twin Brook” means Twin Brook Insurance Company, Inc., a New York captive
insurance company.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“Uncapped Excess Availability” means, as of any date of determination thereof by
the Administrative Agent, the result, if a positive number, of:
(a)    the Borrowing Base;
minus
(b)    the aggregate Outstanding Amount of all Credit Extensions.
“Uncommitted Increases” shall have the meaning provided in Section 2.15(b)(i).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Wells Fargo Bank” means Wells Fargo Bank, N.A., a national banking association.
(b)    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(i)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include



--------------------------------------------------------------------------------




the corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(ii)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(iii)    Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
(c)    Accounting Terms.
(i)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(ii)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements



--------------------------------------------------------------------------------




and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(d)    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
(e)    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that, except as otherwise provided in Section 2.03(l), with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.
10.    
THE COMMITMENTS AND CREDIT EXTENSIONS
(a)    Committed Loans; Reserves.
(iv)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of (x)
the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base; subject in each case to the following
limitations:
(1)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the lesser of (A) the Aggregate Commitments, or (B) the
Borrowing Base;
(2)    after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment;
(3)    The Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit; and
(4)    After giving effect to all Credit Extensions, no Overadvance shall exist.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and



--------------------------------------------------------------------------------




reborrow under this Section 2.01 Committed Loans may be Base Rate Loans or LIBO
Rate Loans, as further provided herein.
(v)    The following are the Reserves as of the Closing Date:
(1)    Shrink (an Inventory Reserve): An amount equal to 0.70% of the gross
sales of the Borrowers for the Fiscal Year to date; and
(2)    Rent (an Availability Reserve): An amount equal to (A) one (1) months’
rent for all of the Borrowers’ leased locations in Pennsylvania, Virginia and
Washington, other than leased locations with respect to which the Collateral
Agent has received a Collateral Access Agreement, and (B) three (3) months’ rent
for the Borrowers’ distribution center located in Dayton, New Jersey.
(vi)    The Administrative Agent shall have the right, at any time and from time
to time on or after the Closing Date in its reasonable discretion to establish,
modify or eliminate Reserves.
(b)    Borrowings, Conversions and Continuations of Committed Loans.
(iii)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans, as the Lead Borrower may request subject to and in
accordance with this Section 2.02. Subject to the other provisions of this
Section 2.02, Committed Borrowings of more than one Type may be incurred at the
same time.
(iv)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of LIBO Rate Loans shall be made upon
the Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of LIBO Rate Loans or of
any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Lead Borrower pursuant to this Section 2.02(b) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03 and 2.04(c), each Borrowing
of, or conversion to, Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Lead Borrower is
requesting a Borrowing, a conversion of Committed Loans from one Type to the
other, or a continuation of LIBO Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect



--------------------------------------------------------------------------------




thereto. If the Lead Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Lead Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans.
If the Lead Borrower requests a Borrowing of, conversion to, or continuation of
LIBO Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a LIBO Rate Loan.
(v)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b). In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of the Administrative Agent with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower.
(vi)    The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document, as and when due and payable, and may charge
the same to the Loan Account notwithstanding that an Overadvance may result
thereby. The Administrative Agent shall advise the Lead Borrower of any such
advance or charge promptly after the making thereof. Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under Section 2.05(c). Any amount
which is added to the principal balance of the Loan Account as provided in this
Section 2.02(d) shall bear interest at the interest rate then and thereafter
applicable to Base Rate Loans.
(vii)    Except as otherwise provided herein, a LIBO Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBO Rate Loan.
Upon the occurrence and during the continuance of a Default, the Administrative
Agent may, and at the direction of the Required Lenders shall, prohibit Loans
from being requested as, converted to or continued as, LIBO Rate Loans.



--------------------------------------------------------------------------------




(viii)    The Administrative Agent shall promptly notify the Lead Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Wells Fargo Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(ix)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Committed Loans.
(x)    The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Lenders, the
Swing Line Lender and the L/C Issuer and each Lender shall be bound thereby. Any
Permitted Overadvance may constitute a Swing Line Loan. A Permitted Overadvance
is for the account of the Borrowers and shall constitute a Loan and an
Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Section 2.05(c). The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. Without limiting the foregoing, the Administrative Agent shall have no
liability for, and no Loan Party or Credit Party shall have the right to, or
shall, bring any claim of any kind whatsoever against the Administrative Agent
with respect to “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Administrative Agent (such
as a reduction in the collateral value)) regardless of the amount of any such
Overadvance(s).
(c)    Letters of Credit.
(i)    Subject to the terms and conditions of this Agreement, upon the request
of the Lead Borrower made in accordance herewith, and prior to the Maturity
Date, the L/C Issuer agrees to issue a requested Letter of Credit (including
Canadian Letters of Credit) for the account of one or more of the Loan Parties.
By submitting a request to the L/C Issuer for the issuance of a Letter of
Credit, the Borrowers shall be deemed to have requested that the L/C Issuer
issue the requested Letter of Credit. Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing pursuant to a Letter
of Credit Application by a Responsible Officer and delivered to the L/C Issuer
and the Administrative Agent via telefacsimile or other electronic method of
transmission reasonably acceptable to the L/C



--------------------------------------------------------------------------------




Issuer not later than 11:00 a.m. at least two Business Days (or such shorter
period as the Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the requested date of issuance, amendment,
renewal, or extension. Each such request shall be in form and substance
reasonably satisfactory to the L/C Issuer and (i) shall specify (A) the amount
of such Letter of Credit, (B) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as the Administrative Agent or the L/C
Issuer may request or require, to the extent that such requests or requirements
are consistent with the Issuer Documents that the L/C Issuer generally requests
for Letters of Credit in similar circumstances. The Administrative Agent’s
records of the content of any such request will be conclusive.
(ii)    The L/C Issuer shall have no obligation to issue a Letter of Credit if,
after giving effect to the requested issuance, (i) the Total Outstandings would
exceed the lesser of the Aggregate Commitments or the Borrowing Base, (ii) the
Outstanding Amount of L/C Obligations with respect to Canadian Letters of Credit
would exceed the Canadian Letter of Credit Sublimit, (iii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans would exceed such Lender’s Commitment, or (iv) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit.
(iii)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the L/C Issuer shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.15(b), or (ii) the L/C Issuer has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the L/C Issuer’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s
participation with respect to such Letter of Credit in accordance with Section
9.15(b). Additionally, the L/C Issuer shall have no obligation to issue a Letter
of Credit if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit or
request that the L/C Issuer refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (B) the issuance of such
Letter of Credit would violate one or more policies of the L/C Issuer applicable
to letters of credit generally, or (C) if the expiry date of such requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
either such Letter of Credit is Cash Collateralized on or prior to the date of
issuance of such Letter of Credit (or such later date



--------------------------------------------------------------------------------




as to which the Administrative Agent may agree) or all the Lenders have approved
such expiry date.
(iv)    Any L/C Issuer (other than Wells Fargo Bank or any of its Affiliates)
shall notify the Administrative Agent in writing no later than the Business Day
immediately following the Business Day on which such L/C Issuer issued any
Letter of Credit; provided that (i) until the Administrative Agent advises any
such L/C Issuer that the provisions of Section 4.02 are not satisfied, or (ii)
unless the aggregate amount of the Letters of Credit issued in any such week
exceeds such amount as shall be agreed by the Administrative Agent and such L/C
Issuer, such L/C Issuer shall be required to so notify the Administrative Agent
in writing only once each week of the Letters of Credit issued by such L/C
Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Administrative Agent and such L/C Issuer may agree. Each Letter of
Credit shall be in form and substance reasonably acceptable to the L/C Issuer,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If the L/C Issuer makes a payment under a Letter of Credit, the
Borrowers shall pay to the Administrative Agent an amount equal to the
applicable Letter of Credit Disbursement on the Business Day such Letter of
Credit Disbursement is made and, in the absence of such payment, the amount of
the Letter of Credit Disbursement immediately and automatically shall be deemed
to be a Committed Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 4.02 hereof) and, initially, shall bear
interest at the rate then applicable to Committed Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Committed Loan
hereunder, the Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to the L/C Issuer shall be automatically converted into an
obligation to pay the resulting Committed Loan. Promptly following receipt by
the Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the L/C
Issuer or, to the extent that the Lenders have made payments pursuant to Section
2.03(e) to reimburse the L/C Issuer, then to such Lenders and the L/C Issuer as
their interests may appear.
(v)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Applicable
Percentage of any Committed Loan deemed made pursuant to Section 2.03(d) on the
same terms and conditions as if the Borrowers had requested the amount thereof
as a Committed Loan and the Administrative Agent shall promptly pay to the L/C
Issuer the amounts so received by it from the Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of the L/C Issuer or the Lenders, the
L/C Issuer shall be deemed to have granted to each Lender, and each Lender shall
be deemed to have purchased, a participation in each Letter of Credit issued by
the L/C Issuer, in an amount equal to its Applicable Percentage of such Letter
of Credit, and each such Lender agrees to pay to the Administrative Agent, for
the account of the L/C Issuer, such Lender’s Applicable Percentage of any Letter
of Credit Disbursement made by the L/C Issuer under the applicable Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the



--------------------------------------------------------------------------------




Administrative Agent, for the account of the L/C Issuer, such Lender’s
Applicable Percentage of each Letter of Credit Disbursement made by the L/C
Issuer and not reimbursed by Borrowers on the date due as provided in Section
2.03(d), or of any reimbursement payment that is required to be refunded (or
that the Administrative Agent or the L/C Issuer elects, based upon the advice of
counsel, to refund) to the Borrowers for any reason. Each Lender acknowledges
and agrees that its obligation to deliver to the Administrative Agent, for the
account of the L/C Issuer, an amount equal to its respective Applicable
Percentage of each Letter of Credit Disbursement pursuant to this Section
2.03(e) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of a Default or Event of Default
or the failure to satisfy any condition set forth in Section 4.02 hereof. If any
such Lender fails to make available to the Administrative Agent the amount of
such Lender’s Applicable Percentage of a Letter of Credit Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and the Administrative Agent (for the account of the L/C Issuer) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
(vi)    Each Borrower agrees to indemnify, defend and hold harmless each Credit
Party (including the L/C Issuer and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the L/C Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 3.01) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:
(1)    any Letter of Credit or any pre-advice of its issuance;
(2)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(3)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(4)    any independent undertakings issued by the beneficiary of any Letter of
Credit;



--------------------------------------------------------------------------------




(5)    any unauthorized instruction or request made to the L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(6)    an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;
(7)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(8)    the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;
(9)    the L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(10)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. The Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.03(f). If and to the extent that the obligations of the Borrowers
under this Section 2.03(f) are unenforceable for any reason, the Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable Law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.
(vii)    The liability of the L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the L/C Issuer’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
the L/C Issuer’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement. The Borrowers’ aggregate remedies



--------------------------------------------------------------------------------




against the L/C Issuer and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining
honored Drawing Documents shall in no event exceed the aggregate amount paid by
the Borrowers to the L/C Issuer in respect of the honored presentation in
connection with such Letter of Credit under Section 2.03(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. The Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against the L/C
Issuer or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by the
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by the Borrowers as
a result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had the Borrowers taken
all reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the L/C Issuer to effect a
cure.
(viii)    The Borrowers shall be responsible for preparing or approving the
final text of the Letter of Credit as issued by the L/C Issuer, irrespective of
any assistance the L/C Issuer may provide such as drafting or recommending text
or by the L/C Issuer’s use or refusal to use text submitted by the Borrowers.
The Borrowers are solely responsible for the suitability of the Letter of Credit
for the Borrowers’ purposes. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
the L/C Issuer, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the Borrowers do not at any time
want such Letter of Credit to be renewed, the Borrowers will so notify the
Administrative Agent and the L/C Issuer at least 15 calendar days before the L/C
Issuer is required to notify the beneficiary of such Letter of Credit or any
advising bank of such nonrenewal pursuant to the terms of such Letter of Credit.
(ix)    The Borrowers’ reimbursement and payment obligations under this Section
2.03 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(1)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(2)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(3)    the L/C Issuer or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;



--------------------------------------------------------------------------------




(4)    the L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(5)    the existence of any claim, set-off, defense or other right that the Lead
Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, the L/C Issuer or any other Person;
(6)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the L/C Issuer, the beneficiary or any
other Person; or
(7)    the fact that any Default or Event of Default shall have occurred and be
continuing;
provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the L/C Issuer from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the L/C Issuer arising under, or in connection
with, this Section 2.03 or any Letter of Credit.
(x)    Without limiting any other provision of this Agreement, the L/C Issuer
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall not be impaired by:
(1)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(2)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(3)    acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;



--------------------------------------------------------------------------------




(4)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the L/C Issuer’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(5)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the L/C Issuer in good faith believes to have
been given by a Person authorized to give such instruction or request;
(6)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrowers;
(7)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(8)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(9)    payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;
(10)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(11)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the L/C Issuer if subsequently the L/C Issuer or any
court or other finder of fact determines such presentation should have been
honored;
(12)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(13)    honor of a presentation that is subsequently determined by the L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons;



--------------------------------------------------------------------------------




(xi)    Upon the request of the Administrative Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Obligation that remains outstanding (other than
L/C Obligations consisting of the remaining undrawn stated amount resulting from
a partial drawing), or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrowers shall, in each
case, promptly Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances in an amount equal to 105% (in the case of Letters of Credit
denominated in a currency other than Dollars, in an amount at least equal to
110%) of the Outstanding Amount of all L/C Obligations, pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby Consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrowers hereby grant
to the Collateral Agent a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Wells
Fargo Bank or an account maintained by the Administrative Agent. If at any time
the Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer and, to
the extent not so applied, shall thereafter be applied to satisfy other
Obligations.
(xii)    The Borrowers shall pay to the Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each Commercial Letter of Credit, equal to
the Applicable Margin multiplied by the daily Stated Amount under such Letter of
Credit, and (ii) for each Standby Letter of Credit, equal to the Applicable
Margin multiplied by the daily Stated Amount under such Letter of Credit. For
purposes of computing the daily Stated Amount available to be drawn under any
Letter of Credit, the Stated Amount of the Letter of Credit shall be determined
in accordance with Section 1.05; provided that, for purposes only of calculating
the Letter of Credit Fee owing hereunder, the daily Stated Amount available to
be drawn under any Letter of Credit that provides for one or more automatic
increases in the Stated Amount thereof shall be deemed to be the maximum Stated
Amount then in effect under such Letter of Credit (at the time of each such
calculation of the Letter of Credit Fee), rather than the maximum Stated Amount
for which such Letter of Credit may be honored. Letter of Credit Fees shall be
(i) due and payable on the first day of each month (or if such day is



--------------------------------------------------------------------------------




not a Business Day, on the next succeeding Business Day), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand, and (ii) computed on
a monthly basis in arrears. If there is any change in the Applicable Margin
during any month, the daily amount available to be drawn under of each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such month that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default has occurred and is continuing, the Administrative Agent may, and upon
the request of the Required Lenders shall, notify the Lead Borrower that all
Letter of Credit Fees shall accrue at the Default Rate and thereafter such
Letter of Credit Fees shall accrue at the Default Rate to the fullest extent
permitted by applicable Laws.
(xiii)    The Borrowers shall, upon the request of the Administrative Agent,
consign to the Borrowers, the Collateral Agent or the L/C Issuer any bill of
lading for Inventory which is supported by an Eligible Letter of Credit issued
by the L/C Issuer.
(xiv)    In the event of any conflict between the terms hereof and the terms of
any Issuer Document, the terms hereof shall control.
(xv)    The Borrowers, the Agents, the Lenders and the L/C Issuer agree that the
Existing Letters of Credit shall be deemed Letters of Credit hereunder as if
issued by the L/C Issuer hereunder and, from and after the Closing Date, shall
be subject to and governed by the terms and conditions hereof.
(d)    Swing Line Loans.
(i)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the lesser of (A) the Aggregate Commitments, or (B) the
Borrowing Base, and (ii) the aggregate Outstanding Amount of the Committed Loans
of any Lender at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally



--------------------------------------------------------------------------------




agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan. The Swing Line Lender shall
have all of the benefits and immunities (A) provided to the Agents in Article
IXwith respect to any acts taken or omissions suffered by the Swing Line Lender
in connection with Swing Line Loans made by it or proposed to be made by it as
if the term “Agent” as used in Article IX included the Swing Line Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Swing Line Lender.
(ii)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender shall, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds.
(iii)    Refinancing of Swing Line Loans.
(1)    The Swing Line Lender, at any time in its sole and absolute discretion,
may request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after



--------------------------------------------------------------------------------




delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(2)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(3)    If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the principal amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(4)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the



--------------------------------------------------------------------------------




obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.
(iv)    Repayment of Participations.
(1)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(2)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(v)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(vi)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(e)    Prepayments.
(i)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than 1:00
p.m. (A) three Business Days prior to any date of prepayment of LIBO Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
LIBO Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of



--------------------------------------------------------------------------------




Committed Loans to be prepaid and, if LIBO Rate Loans, the Interest Period(s) of
such Committed Loans. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBO Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
(ii)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 3:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(iii)    If for any reason the Total Outstandings at any time exceed the lesser
of the Aggregate Commitments or the Borrowing Base, each as then in effect, the
Borrowers shall immediately prepay Committed Loans and/or Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the lesser of
the Aggregate Commitments or the Borrowing Base, each as then in effect.
(iv)    After the occurrence and during the continuance of a Cash Dominion
Event, the Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 6.13 hereof. In
addition, the Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in an amount equal to the Net Proceeds received by a Loan Party on
account of a Prepayment Event, irrespective of whether or not a Cash Dominion
Event then exists and is continuing. The Agents shall not be obligated to
release their Liens on any Collateral until such Net Proceeds have been so
received (to the extent required in this clause (d)). The application of such
Net Proceeds to the Loans shall not reduce the Commitments. If all Obligations
then due are paid, any excess Net Proceeds shall be remitted to the operating
account of the Borrowers maintained with the Administrative Agent.
(v)    Prepayments made pursuant to this Section 2.05, first, shall be applied
to the Swing Line Loans, second, shall be applied ratably to the outstanding
Committed Loans, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, fourth, the amount remaining, if any, after the prepayment in
full of all Swing Line Loans and Committed



--------------------------------------------------------------------------------




Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full may be retained by the Borrowers for use in the ordinary
course of their business. Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrowers or any other Loan
Party) to reimburse the L/C Issuer or the Lenders, as applicable, and, to the
extent not so applied, shall thereafter be returned to the Borrowers.
(f)    Termination or Reduction of Commitments.
(i)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 1:00 p.m. (A) thirty (30) days prior to the date of any
termination of the Aggregate Commitments and (B) five (5) Business Days prior to
the date of any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit, (ii) any such partial reduction shall be in
an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit.
(ii)    If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
(iii)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, Commitment Fees, Early Termination Fees and Letter of Credit
Fees) and interest in respect of the Aggregate Commitments accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
(g)    Repayment of Loans.
(i)    The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.



--------------------------------------------------------------------------------




(ii)    To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.
(h)    Interest.
(i)    Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(ii)    (i)    If any amount payable under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    (ii)    If any other Event of Default has occurred and is continuing,
then the Administrative Agent may, and upon the request of the Required Lenders
shall, notify the Lead Borrower that all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate and thereafter, until such Event of Default has been
duly waived as provided in Section 10.01 hereof, such Obligations shall bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    (iii)    Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(v)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(i)    Fees. In addition to certain fees described in subsection (l) of Section
2.03:
(i)    Commitment Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Lender, in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Percentage” times the average daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Loans and (ii) the Outstanding
Amount of L/C Obligations. The Commitment Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the first day of each month (or if such day is not a Business



--------------------------------------------------------------------------------




Day, on the next succeeding Business Day), commencing with the first such date
to occur after the Closing Date, and on the last day of the Availability Period.
The Commitment Fee shall be calculated monthly in arrears.
(ii)    Early Termination Fee. In the event that the Termination Date occurs,
for any reason, prior to the Maturity Date, the Borrowers shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, a fee (the “Early
Termination Fee”) in respect of amounts which are or become payable by reason
thereof equal to: (i) one-half of one percent (0.50%) of the Revolving Credit
Ceiling then in effect if the Termination Date shall occur at any time on or
before July 31, 2009; and (ii) one-quarter of one percent (0.25%) of the
Revolving Credit Ceiling then in effect if the Termination Date shall occur at
any time on or after July 31, 2009 but on or before July 31, 2010. No Early
Termination Fee shall be due if the Termination Date shall occur at any time
after July 31, 2010. All parties to this Agreement agree and acknowledge that
the Lenders will have suffered damages on account of the early termination of
this Agreement and that, in view of the difficulty in ascertaining the amount of
such damages, the Early Termination Fee constitutes reasonable compensation and
liquidated damages to compensate the Lenders on account thereof.
(iii)    Other Fees. The Borrowers shall pay to the Administrative Agent fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(j)    Computation of Interest and Fees. All computations of interest and fees
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(k)    Evidence of Debt.
(i)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request



--------------------------------------------------------------------------------




of any Lender made through the Administrative Agent, the Borrowers shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Upon receipt of an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.
(ii)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
(l)    Payments Generally; Administrative Agent’s Clawback.
(i)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(ii)    (a)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on



--------------------------------------------------------------------------------




demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the principal amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(1)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(iii)    Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest, within seven (7) days after it is determined by
the Administrative Agent that the conditions to the applicable Credit Extension
set forth in Article IV have not been satisfied.



--------------------------------------------------------------------------------




(iv)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(v)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(m)    Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations of the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
(n)    Settlement Among Lenders.



--------------------------------------------------------------------------------




(i)    The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.
(ii)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans for the period and the amount of repayments received for the
period. As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its Applicable Percentage of repayments, and (ii)
each Lender shall transfer to the Administrative Agent (as provided below) or
the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.
(o)    Increase in Commitments.
(i)    Committed Increase. Provided that no Default or Event of Default then
exists or would arise therefrom, upon notice to the Agent, the Lead Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
not exceeding $25,000,000 in the aggregate (the “Committed Increase”); provided
that (i) each such Committed Increase shall be in a minimum amount of
$5,000,000, (ii) the amount of the Aggregate Commitments, as the same may be
increased pursuant to any Committed Increase, shall not exceed $175,000,000 at
any time, and (iii) the Lead Borrower may make a maximum of 3 such requests;
provided, however, that the Lead Borrower shall not be permitted to make any
additional request for a Commitment Increase following the Eleventh Amendment
Effective Date. Each such Committed Increase shall be effectuated as soon as
reasonably practicable after the request of the Lead Borrower therefor and the
Agent shall provide the Lead Borrower with written confirmation thereof. Any
such Committed Increase shall be



--------------------------------------------------------------------------------




provided solely by Wells Fargo (or any permitted assignee of Wells Fargo) (Wells
Fargo or any such permitted assignee in such capacity or any Lender increasing
its Commitment pursuant to Section 2.15(b) and any Eligible Assignee providing a
new Commitment pursuant to Section 2.15(b), an “Increased Lender”) and shall
otherwise be on the same terms as the existing facility under this Agreement;
provided that the upfront fees payable in connection with any such Committed
Increase shall be in an amount equal to the upfront fees payable to Wells Fargo
under the Seventh Amendment Fee Letter. Upon the effective date of any such
Committed Increase (i) the Aggregate Commitments under, and for all purposes of,
this Agreement shall be increased by the aggregate amount of such Committed
Increase, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Lenders.
(ii)    Uncommitted Increase.
(1)    Request for Increase. Provided that (x) no Default or Event of Default
then exists or would arise therefrom, and (y) no additional requests for a
Committed Increase are permitted under Section 2.15(a) above, upon notice to the
Agent (which shall promptly notify the Lenders), the Lead Borrower may from time
to time, request an increase in the Aggregate Commitments by an amount not
exceeding $50,000,000 in the aggregate (the “Uncommitted Increase”, and,
together with all Committed Increases, collectively, the “Commitment
Increases”); provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) the Lead Borrower may make a maximum of 3
such requests, and (iii) the amount of the Aggregate Commitments, as the same
may be increased pursuant to any Commitment Increases, shall not exceed
$225,000,000 at any time; provided, however, that the aggregate increases of the
Commitments requested by the Lead Borrower under this Section 2.15(b) at any
time following the Eleventh Amendment Effective Date, shall not exceed
$25,000,000. At the time of sending such notice, the Lead Borrower (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond to the Agent (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Lenders).
(2)    Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
(3)    Notification by Agent; Additional Commitment Lenders. The Agent shall
notify the Borrowers and each Lender of the Lenders’ responses to each request
made hereunder. To achieve the full amount of a requested increase and subject
to the approval of the Agent, the L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), to the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Agent, in
consultation with the Lead



--------------------------------------------------------------------------------




Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become Lenders (each an “Additional Commitment Lender”) hereunder
and to issue commitments in an amount equal to the amount of the increase in the
Aggregate Commitments requested by the Borrowers and not accepted by the
existing Lenders, provided, however, that without the consent of the Agent, at
no time shall the Commitment of any Additional Commitment Lender be less than
$10,000,000.
(4)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Agent shall promptly
notify the Lead Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date and on the Increase Effective Date (i)
the Aggregate Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, and (ii)
Schedule 2.01 shall be deemed modified, without further action, to reflect the
revised Commitments and Applicable Percentages of the Lenders.
(iii)    Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Borrowers shall deliver to the
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such Commitment Increase, and (B) in the case
of the Borrowers, certifying that, before and after giving effect to such
Commitment Increase, (1) the representations and warranties contained in Article
V and the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (2) no Default or
Event of Default exists or would arise therefrom, (ii) the Borrowers, the Agent,
and any Additional Commitment Lender shall have executed and delivered a Joinder
to the Loan Documents in such form as the Agent shall reasonably require; (iii)
the Borrowers shall have paid such fees and other compensation to, in the case
of any Committed Increase, Wells Fargo, and in the case of the Uncommitted
Increase, the Additional Commitment Lenders as the Borrowers and such Additional
Commitment Lenders shall agree; (iv) the Borrowers shall have paid such
arrangement fees to the Agent as the Borrowers and the Agent may agree,
including, without limitation, the fees set forth in the Seventh Amendment Fee
Letter; (v) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably have requested; and (vi) no Default or Event of Default exists. The
Borrowers shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding



--------------------------------------------------------------------------------




Committed Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.
(iv)    Adjustments Upon Increase. If Committed Loans shall be outstanding
immediately after giving effect to an increase pursuant to Section 2.15(a) or
2.15(b), upon the Agent’s execution and delivery of written confirmation
thereof, each Lender shall be deemed to have sold and assigned to the applicable
Increased Lender, without recourse, and each applicable Increased Lender shall
be deemed to have purchased and assumed from each Lender the amount of such
Lender’s outstanding Committed Loans as shall be necessary to result (after
giving effect to the assignments of all Lenders) in the Committed Loans made by
each Lender and by each Increased Lender being equal to its Applicable
Percentage multiplied by the aggregate amount of all Committed Loans outstanding
as of such date. At the direction of the Agent, each Increased Lender shall make
all payments to the Agent and the Agent shall make such payments to the Lenders
as may be necessary to carry the foregoing into effect. The Borrowers hereby
agree that any amount that an Increased Lender so pays to another Lender
pursuant to Section 2.15(a) or 2.15(b) shall be entitled to all rights of a
Lender under this Agreement and such payments to the Lenders shall constitute
Committed Loans held by each such Increased Lender under this Agreement and that
each such Increased Lender may, to the fullest extent permitted by law, exercise
all of its right of payment (including the right of set off) with respect to
such amounts as fully as if such Increased Lender had initially advanced to the
Borrowers the amount of such payments. In connection with the assignment and
acceptance provided in this Section 2.15(d), the assignment of LIBO Rate Loans
shall not be treated as a prepayment of such LIBO Rate Loans for purposes of
Section 3.05.
(v)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
11.    
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
(a)    Taxes.
(xi)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.



--------------------------------------------------------------------------------




(xii)    Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
(xiii)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(xiv)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(xv)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:



--------------------------------------------------------------------------------




(5)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
(6)    duly completed copies of Internal Revenue Service Form W-8ECI;
(7)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
(8)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.
(xvi)    Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.
(b)    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative



--------------------------------------------------------------------------------




Agent and the Lead Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all LIBO Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.
(c)    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
(d)    Increased Costs; Reserves on LIBO Rate Loans.
(vi)    Increased Costs Generally. If any Change in Law shall:
(1)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;
(2)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
(3)    impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any



--------------------------------------------------------------------------------




Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(vii)    Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(viii)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(ix)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(x)    Reserves on LIBO Rate Loans. Without duplication of any amounts reflected
in the Adjusted LIBO Rate, the Borrowers shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as "Eurocurrency liabilities"),



--------------------------------------------------------------------------------




additional interest on the unpaid principal amount of each LIBO Rate Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Lead Borrower shall have received at least 10
days’ prior notice (with a copy to the Agent) of such additional interest from
such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.
(e)    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(iv)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(v)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(vi)    any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.
(f)    Mitigation Obligations; Replacement of Lenders.
(iii)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use commercially reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04,



--------------------------------------------------------------------------------




as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(iv)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.
(g)    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
(h)    Designation of Lead Borrower as Borrowers’ Agent.
(iv)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(v)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.
(vi)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.
12.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
(a)    Conditions of Initial Credit Extension. The Closing Date of this
Agreement was conditioned upon satisfaction of the following conditions
precedent:
(xvi)    The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each



--------------------------------------------------------------------------------




properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:
(1)    executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;
(2)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(3)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party;
(4)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization;
(5)    favorable opinions of (A) Gibson, Dunn & Crutcher LLP, counsel to the
Loan Parties, (B) Maynard, Cooper & Gale, P.C., LLC, local Alabama real estate
counsel, (C) Stroock & Stroock & Lavan LLP, special counsel to Twin Brook, and
(D) McGuireWoods LLP, special counsel to The Children’s Place (Virginia), LLC,
each addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
(6)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that, excluding the filing for bankruptcy and the
implementation of the bankruptcy proceeding of Hoop, there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, (C) either that (1) no consents, licenses or approvals
(other than those referenced in Section 4.01(a)(iii) of this Agreement) are
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, or (2) that all such consents, licenses and approvals have been
obtained and are in full force and effect, and (D) to the Solvency of the Loan
Parties on a Consolidated basis as of the Closing Date after giving effect to
the transactions contemplated hereby;



--------------------------------------------------------------------------------




(7)    evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agents required under the
Loan Documents have been obtained and are in effect;
(8)    a payoff letter from the lenders under the Existing Credit Agreement
satisfactory in form and substance to the Administrative Agent evidencing that
the Existing Credit Agreement has been or concurrently with the Closing Date is
being terminated, all obligations thereunder are being paid in full, and all
Liens securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;
(9)    the Security Documents (including, without limitation, the Mortgage) and,
to the extent not previously delivered to the Administrative Agent pursuant to
the Existing Credit Agreement, certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties;
(10)    the Intercreditor Agreement, duly executed by each of the parties
thereto;
(11)    all other Loan Documents, each duly executed by the applicable Loan
Parties and the other parties thereto;
(12)    results of searches or other evidence reasonably satisfactory to the
Collateral Agent (in each case dated as of a date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, or
subordination agreements reasonably satisfactory to the Collateral Agent are
being tendered concurrently with such extension of credit or other arrangements
reasonably satisfactory to the Collateral Agent for the delivery of such
termination statements and releases have been made;
(13)    certified copies of the Note Documents, duly executed by the parties
thereto, together with such other agreements, instruments and documents
delivered in connection therewith as the Administrative Agent shall reasonably
request;
(14)    (A)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Collateral Agent and (B) the Credit Card Notifications
and Blocked Account Agreements required pursuant to Section 6.13 hereof;



--------------------------------------------------------------------------------




(15)    a Phase I environmental site assessment report in accordance with ASTM
Standard E1527-05, in form and substance reasonably satisfactory to the
Collateral Agent, from an environmental consulting firm reasonably acceptable to
the Collateral Agent, which report shall identify recognized environmental
conditions with respect to the Alabama Property and shall, to the extent
possible, quantify any related costs and liabilities associated with such
conditions, and the Collateral Agent shall be satisfied with the nature and
amount of any such matters;
(16)    an appraisal (based upon FMV) of the Alabama Property complying with the
requirements of FIRREA by a third party appraiser reasonably acceptable to the
Collateral Agent and otherwise in form and substance reasonably satisfactory to
the Collateral Agent; and
(17)    such other assurances, certificates, documents, consents or opinions as
the Agents reasonably may require.
(xvii)    After giving effect to (i) the first funding under the Loans and the
funding under the Note Purchase Facility, (ii) any charges to the Loan Account
made in connection with the establishment of the credit facility contemplated
hereby and (iii) all Letters of Credit to be issued at, or immediately
subsequent to, such establishment, Excess Availability shall be not less than
$80,000,000.
(xviii)    The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the week ended on July 26, 2008,
and executed by a Responsible Officer of the Lead Borrower.
(xix)    The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it fairly present the business and financial
condition of the Loan Parties and that there has been no Material Adverse Effect
since the date of the most recent financial information delivered to the
Administrative Agent.
(xx)    The Administrative Agent shall have received and be satisfied with (i) a
detailed forecast for the period commencing on the Closing Date and ending with
the end of the then Fiscal Year, which condition shall be deemed to have been
satisfied by the Administrative Agent’s receipt of the lender presentation dated
June 2, 2008.
(xxi)    There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
(xxii)    The consummation of the transactions contemplated hereby shall not
violate any Applicable Law or any Organization Document.
(xxiii)    The Borrowers shall have entered into the Note Purchase Facility, and
the terms of, and the documentation evidencing, the Note Purchase Facility shall
be reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------




(xxiv)    All fees required to be paid to the Agents on or before the Closing
Date shall have been paid in full, and all fees required to be paid to the
Lenders on or before the Closing Date shall have been paid in full.
(xxv)    The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
(xxvi)    The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act.
(xxvii)    No material changes in governmental regulations or policies affecting
any Loan Party or any Credit Party shall have occurred prior to the Closing
Date.
(b)    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) is subject to the following conditions
precedent:
(vii)    The representations and warranties of each other Loan Party contained
in Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
(viii)    Except for good faith disputes between a Borrower and its landlords,
no Default or Event of Default shall have occurred and be continuing, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.
(ix)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(x)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, any Agent, any Lender or any of their Affiliate.



--------------------------------------------------------------------------------




(xi)    The amount of any requested Loan or Letter of Credit shall not exceed
Availability at such time.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties, but until the Required Lenders
otherwise direct the Administrative Agent to cease making Committed Loans, the
Lenders will fund their Applicable Percentage of all Committed Loans and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the Administrative Agent; provided, however, the making of any
such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.
13.    
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:
(a)    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof: (a) is a corporation, limited liability company, partnership or limited
partnership, duly organized or formed, validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization; (b) has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business as currently conducted or as
proposed to be conducted and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and (c) is duly qualified and
is licensed and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. Schedule
5.01 annexed hereto sets forth, as of the Closing Date, each Loan Party’s name
as it appears in official filings in its state of incorporation or organization
and the name under which each Loan Party conducts its business (if different),
its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, its
federal employer identification number and the address of its chief executive
office and principal place of business.
(b)    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is, or is to be, a
party has been duly authorized by all necessary corporate or other
organizational action and does not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict in any material respect
with, or result in any breach, termination, or contravention of, or constitute a
default under,



--------------------------------------------------------------------------------




or require any payment to be made under (i) any Material Contract or any
Material Indebtedness to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) any governmental
licenses, permits, authorizations, consents and approvals; except, in each case
referred to in this clause (b), to the extent that any such conflict, breach,
termination, contravention or default could not reasonably be expected to have a
Material Adverse Effect; (c) result in or require the creation of any Lien upon
any asset of any Loan Party (other than Liens in favor of the Collateral Agent
under the Security Documents); or (d) violate any Law.
(c)    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (having the priority set forth in the Intercreditor Agreement), or (b)
such as have been obtained or made and are in full force and effect.
(d)    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(e)    Financial Statements; No Material Adverse Effect.
(vi)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Lead Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(vii)    The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated May, 2008, and the related Consolidated statements of income
or operations and cash flows for the Fiscal Month ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Lead Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.



--------------------------------------------------------------------------------




(viii)    Since the date of the Audited Financial Statements, excluding the
filing for bankruptcy and the implementation of the bankruptcy proceeding of
Hoop, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
(f)    Litigation. Except as otherwise set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
(g)    No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
(h)    Ownership of Property; Liens.
(iii)    Each of the Loan Parties and each Subsidiary thereof has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, free and
clear of all Liens, other than Permitted Encumbrances, except for such defects
in title and leasehold interests as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect Each of the Loan
Parties and each Subsidiary has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all personal property (including
Intellectual Property) and assets material to the ordinary conduct of its
business as currently conducted or as proposed to be conducted, free and clear
of all Liens, other than Permitted Encumbrances, except for such defects in
title, leasehold interests and licenses as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(iv)    Schedule 5.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate that is owned by the Loan Parties, together
with a list of the holders of any mortgage or other Lien thereon as of the
Closing Date. Each Loan Party and each of its Subsidiaries has good, marketable
and insurable fee simple title to the real property owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than Permitted Encumbrances,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Schedule 5.08(b)(2)
sets forth the address (including street address, county and state) of all
Leases of the Loan Parties, together with a list of the lessor and its contact
information with respect to each such Lease as of the Closing Date. Each of such
Leases is in full force and effect as of the Closing Date and the Loan Parties
are not in default of the terms thereof, except for such defaults as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------




(v)    Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the date hereof the lienholder thereof and the property or assets of such
Loan Party or such Subsidiary subject thereto. The property of each Loan Party
and each of its Subsidiaries is subject to no Liens, other than Liens set forth
on Schedule 7.01, and Permitted Encumbrances.
(vi)    Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.
(vii)    Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party as of the
Closing Date, showing as of the Closing Date the amount, obligor or issuer and
maturity thereof. As of the Closing Date, after giving effect to the
transactions contemplated hereby, the Loan Parties have no Indebtedness except
for the Note Obligations, the Indebtedness set forth on Schedule 7.03 and
Permitted Indebtedness.
(i)    Environmental Compliance.
(vi)    No Loan Party or any Subsidiary thereof (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(vii)    Except as otherwise set forth in Schedule 5.09, to the knowledge of the
Loan Parties, none of the properties currently or formerly owned or operated by
any Loan Party or any Subsidiary thereof is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or Subsidiary
thereof; there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or Subsidiary thereof; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof.
(viii)    Except as otherwise set forth on Schedule 5,09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either



--------------------------------------------------------------------------------




voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof have been disposed of in a manner not reasonably expected to result in
material liability to any Loan Party or any Subsidiary thereof.
(j)    Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
(k)    Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.
(l)    ERISA Compliance.
(vi)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan. No Lien imposed under the Code or ERISA exists or, to the
knowledge of the Lead Borrower, is likely to arise on account of any Plan.
(vii)    There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. To the best knowledge of the Lead Borrower, there has been no
prohibited transaction or violation



--------------------------------------------------------------------------------




of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(viii)    Except as could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate, (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
(m)    Subsidiaries; Equity Interests. The Loan Parties have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, which
Schedule sets forth the legal name, jurisdiction of incorporation or formation
and authorized Equity Interests of each such Subsidiary, listed by class, and
setting forth the number and percentage of the outstanding Equity Interests of
each such class owned directly or indirectly by the applicable Loan Party. All
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party (or a
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
5.13, free and clear of all Liens except for those created under the Security
Documents. No Loan Party or any of its respective Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of any Loan Party’s Subsidiaries’ Equity Interests or any
security convertible into or exchangeable for any such Equity Interests. The
Loan Parties have no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13. Part (c) of
Schedule 5.13 is a complete and accurate description of the authorized Equity
Interests of each Loan Party, by class, and a description of the number of
shares of each such class that are issued and outstanding. All of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable and, other than with respect to the Lead
Borrower, are owned in the amounts specified on Part (c) of Schedule 5.13, free
and clear of all Liens except for those created under the Security Documents.
Except as set forth in Schedule 5.13, there are no subscriptions, options,
warrants, or calls relating to any shares of any Loan Party’s Equity Interests,
including any right of conversion or exchange under any outstanding security or
other instrument. No Loan Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests. The copies of the Organization Documents of each Loan Party and each
amendment thereto provided pursuant to Section 4.01 are true and correct copies
of each such document, each of which is valid and in full force and effect.
(n)    Margin Regulations; Investment Company Act.



--------------------------------------------------------------------------------




(i)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.
(ii)    None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
(o)    Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
(p)    Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all applicable Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
(q)    Intellectual Property; Licenses, Etc. Each Loan Party owns, or holds
licenses in, all Intellectual Property, trade names, patent rights and other
authorizations that are necessary to the conduct of its business as currently
conducted and as proposed to be conducted, and attached hereto as Schedule 5.17
is a true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations as to which a Loan Party is the owner or is an exclusive licensee.
To the best knowledge of the Lead Borrower after reasonable inquiry, (i) there
is no action, proceeding, claim or complaint pending or, threatened in writing
to be brought against any Loan Party which might jeopardize any of such Person’s
interest in any of the foregoing licenses, patents, copyrights, trademarks,
trade names, designs or applications, except those which are not, in the
aggregate, material to the Loan Parties’ financial condition, results of



--------------------------------------------------------------------------------




operations or business and (ii) no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person.
(r)    Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Part (a) of Schedule 5.18, the hours worked by
and payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters, except for any noncompliance which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Part (b) of Schedule 5.18, no
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
Law. All material payments due from any Loan Party and its Subsidiaries, or for
which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
properly accrued in accordance with GAAP as a liability on the books of such
Loan Party. Except as set forth on Part (c) of Schedule 5.18, no Loan Party or
any Subsidiary is a party to or bound by (i) any collective bargaining agreement
or (ii) any management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement which, in each case in this clause (ii), imposes
commitments on such Loan Party or its Subsidiary in excess of $3,000,000 per
year. There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party or any Subsidiary
has made a pending demand for recognition. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound. Each Loan Party and
its Subsidiaries are in material compliance with all requirements pursuant to
employment standards, labor relations, health and safety, workers compensation
and human rights laws, immigration laws and other applicable employment
legislation. To the knowledge of the Loan Parties, no officer or director of any
Loan Party who is party to an employment agreement with such Loan Party is in
violation of any term of any employment contract or proprietary information
agreement with such Loan Party; and to the knowledge of the Loan Parties, the
execution of the employment agreements and the continued employment by the Loan
Parties of the such persons, will not result in any such violation.
(s)    Security Documents. The Security Documents are effective to create in
favor of the Collateral Agent a legal, valid and enforceable security interest
in the Collateral, and the Security Documents constitute, or will upon the
filing of financing statements and/or the obtaining of



--------------------------------------------------------------------------------




“control”, in each case with respect to the relevant Collateral as required
under the applicable UCC, the creation of a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in such Collateral, in each case prior and superior in right to any
other Person, except for Permitted Encumbrances having priority under applicable
Law.
(t)    Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.
(u)    Deposit Accounts; Credit Card Arrangements.
(i)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.
(ii)    Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.
(v)    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith. Each Loan Party hereby
jointly and severally indemnifies each Credit Party against, and agrees that
such Person will hold each such Credit Party harmless from, any claim, demand or
liability, including reasonable attorneys’ fees, for any broker’s, finder’s or
placement fee or commission incurred by such indemnifying party or the Lead
Borrower or its Affiliates or a representative of such Person.
(w)    Customer and Trade Relations. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, there exists no actual or, to the knowledge of any
Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in, the business relationship of any Loan Party with any
supplier material to its operations.
(x)    Material Contracts. No Loan Party is in default under any Material
Contract to which such Person is a party or by which such Person is bound, the
effect of which default is to cause, or to permit the other party(ies) to such
Material Contract to cause, with the giving of notice if required, such Material
Contract to be terminated. Set forth on Schedule 5.24 is a description of all
Material Contracts of the Loan Parties, showing the parties and principal
subject matter thereof and amendments and modifications thereto; provided,
however, that the Lead Borrower may amend Schedule 5.24 to add additional
Material Contracts so long as such amendment occurs by written



--------------------------------------------------------------------------------




notice to the Administrative Agent not less than 5 days after the date on which
such Loan Party enters into such Material Contract after the Closing Date.
Except for matters which, either individually or in the aggregate, could not
reasonably be expected to either result in a Material Adverse Effect or expose
the Loan Parties to liabilities greater than $5,000,000, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable against the applicable
Loan Party or its Subsidiaries and, to the best of the Lead Borrower’s
knowledge, each other Person that is a party thereto in accordance with its
terms, (b)  is not in default due to the action or inaction of any Loan Party or
its Subsidiaries and (c) the consummation of the financing arrangements
contemplated hereunder, will not constitute or create a default or create a
right of termination under any Material Contract.
(y)    Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
(z)    Anti-Terrorism Laws.
(i)    General. To the knowledge of the Loan Parties, after reasonable inquiry,
none of the Loan Parties nor any direct or indirect investor in any Loan Party
(other than the Lenders or any direct or indirect investors in the Lenders), is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
(ii)    Executive Order No. 13224. To the knowledge of the Loan Parties, after
reasonable inquiry, none of the Loan Parties nor any direct or indirect investor
in any Loan Party (other than the Lenders or any direct or indirect investors in
the Lenders), or their respective agents acting or benefiting in any capacity in
connection with the transactions hereunder, is any of the following (each a
“Blocked Person”):
(1)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
(2)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;
(3)    a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(4)    a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;



--------------------------------------------------------------------------------




(5)    a Person or entity that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
(6)    a person or entity who is affiliated or associated with a person or
entity listed above.
(iii)    To the best knowledge of the Loan Parties, after reasonable inquiry,
none of the Loan Parties nor, to the knowledge of the Loan Parties, any of its
or their agents acting in any capacity in connection with the transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
14.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
(a)    Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:
(xi)    as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year
ending in January 2009), a Consolidated and consolidating balance sheet of the
Lead Borrower and its Subsidiaries as at the end of such Fiscal Year, the
related Consolidated and consolidating statements of income or operations and
Shareholders’ Equity and the related Consolidated statement of cash flows for
such Fiscal Year, setting forth in each case, but only with respect to the
Consolidated statements, in comparative form the figures for (i) the previous
Fiscal Year and (ii) such period set forth in the projections delivered pursuant
to Section 6.01(c) hereof, all in reasonable detail and prepared in accordance
with GAAP, such Consolidated and (where relevant) consolidating statements to be
audited and accompanied by (i) a report and unqualified opinion of BDO USA, LLP
or another public accounting firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, (ii) an opinion of
such public accounting firm independently assessing the Loan Parties’ internal
controls over financial reporting in accordance with Item 308 of SEC Regulation
S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing
a conclusion that contains no statement that there is a material weakness in
such internal controls, except for such material weaknesses as to



--------------------------------------------------------------------------------




which the Required Lenders do not object and (iii) as to statements not covered
by an audit, certification by a Responsible Officer of the Lead Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the Consolidated and consolidating financial
statements of the Lead Borrower and its Subsidiaries;
(xii)    as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) Fiscal Quarters of each Fiscal Year
of the Lead Borrower, and within sixty (60) days after the end of the last
Fiscal Quarter of each Fiscal Year of the Lead Borrower (or after the occurrence
of an Increased Financial Reporting Event, within thirty (30) days after the end
of each Fiscal Month of each Fiscal Year (except with respect to the last Fiscal
Month of each Fiscal Quarter, with respect to which the applicable period for
delivery shall be forty-five (45) days rather than thirty (30) days), a
Consolidated and consolidating balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Quarter (or Fiscal Month, as
applicable), the related Consolidated and consolidating statements of income or
operations and Shareholders’ Equity and the related Consolidated statement of
cash flows for such Fiscal Quarter (or Fiscal Month, as applicable), and for the
portion of the Fiscal Year then ended, setting forth in each case, but only with
respect to the Consolidated statements, in comparative form the figures for (i)
such period set forth in the projections delivered pursuant to Section 6.01(c)
hereof, (ii) the corresponding Fiscal Quarter (or Fiscal Month, as applicable)
of the previous Fiscal Year and (iii) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such Consolidated and (where relevant)
consolidating statements to be certified by a Responsible Officer of the Lead
Borrower as fairly presenting the financial condition, results of operations and
cash flows of the Lead Borrower and its Subsidiaries as of the end of such
Fiscal Quarter and for the period then ended (or as of the end of such Fiscal
Month and for the period then ended, as applicable) in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
(xiii)    as soon as available, but in any event (i) on or before January 31st
of each Fiscal Year of the Lead Borrower, a preliminary month-by-month business
plan for the following Fiscal Year prepared by management of the Lead Borrower
and reviewed by the board of directors of the Lead Borrower, and (ii) on or
before March 1st of each Fiscal Year of the Lead Borrower, a final
month-by-month business plan for such Fiscal Year prepared by management of the
Lead Borrower (which final business plan shall be approved by the board of
directors of the Lead Borrower by March 31st of such Fiscal Year), in each case
the form of which shall be substantially similar to the business plan for the
Fiscal Year ended on or about January 31, 2009 and the substance of which shall
be reasonably satisfactory to the Administrative Agent, for such Fiscal Year;
provided that, if the Lead Borrower delivers a business plan that is not
reasonably satisfactory to the Administrative Agent, but that otherwise complies
with this Section 6.01(c), this Section 6.01(c) shall be deemed to be satisfied
to the extent that the Lead Borrower delivers a business plan reasonably
satisfactory to the Administrative Agent on or before March 31 of such Fiscal
Year.
(b)    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:



--------------------------------------------------------------------------------




(vii)    concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its public accounting firm certifying such
financial statements;
(viii)    concurrently with the delivery of the financial statements referred to
in Section 6.01, (i) a duly completed Compliance Certificate signed by a
Responsible Officer of the Lead Borrower, which shall include (A) a
certification as to the amount, if any, of rent under any Leases, and any
obligations and liabilities with respect to Taxes, that have not been timely
paid, and (B) a certification as to the receipt of notice, if any, as to any
obligations or liabilities with respect to utilities and/or insurance premiums
that have not been timely paid. In the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Lead Borrower shall also provide a statement of reconciliation conforming such
financial statements to GAAP;
(ix)    on the first Friday of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day), a certificate in the form of
Exhibit G (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
close of business as of the last day of the immediately preceding Fiscal Month,
each Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided that (i) if Uncapped Excess
Availability at any time is less than 12.5% of the Revolving Credit Ceiling or
(ii) an Event of Default has occurred and is continuing, such Borrowing Base
Certificate shall be delivered on Friday of each week (or, if Friday is not a
Business Day, on the next succeeding Business Day), as of the close of business
on the immediately preceding Saturday;
(x)    Upon the request of the Administrative Agent or its auditors, appraisers,
accountants, consultants or other representatives, copies of each of the Lead
Borrower’s federal income tax returns, and any amendments thereto;
(xi)    promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its public accounting
firm in connection with the accounts or books of the Loan Parties or any
Subsidiary, or any audit of any of them, in each case to the extent permitted by
the policies of its public accounting firm at such time;
(xii)    promptly after the same are available, copies of each annual report,
proxy or financial statement, or other document, report or communication sent to
the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
files with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
(xiii)    the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;



--------------------------------------------------------------------------------




(xiv)    promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement which indicate a breach or default of any such document, in
each case not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(xv)    as soon as available, but in any event within 30 days after the end of
each Fiscal Year of the Loan Parties (or upon the request of the Administrative
Agent or its auditors, appraisers, accountants, consultants or other
representatives), (i) a certificate executed by an authorized officer of the
Lead Borrower certifying the existence and adequacy of the property and casualty
insurance program carried by the Loan Parties and their Subsidiaries, and (ii) a
written summary of said program identifying the name of each insurer, the number
of each policy and expiration date of each policy, the amounts and types of each
coverage, and a list of exclusions and deductibles for each policy.
(xvi)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; and
(xvii)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Financial statements required to be delivered pursuant to Sections 6.01(a),
6.01(b) or 6.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on EDGAR or another Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Lead Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance,
the Lead Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. The



--------------------------------------------------------------------------------




Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
(c)    Notices. Promptly notify the Administrative Agent:
(v)    of the occurrence of any Default or Event of Default;
(vi)    of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
any default under, or termination of, a Material Contract or with respect to
Material Indebtedness of any Loan Party or any Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or any
administrative or arbitration proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;
(vii)    of any undischarged or unpaid judgments or decrees in excess of
$3,000,000, individually or in the aggregate;
(viii)    of the occurrence of any ERISA Event;
(ix)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(x)    of any change in any Loan Party’s senior executive officers;
(xi)    of the discharge by any Loan Party of its present public accounting firm
or any withdrawal or resignation by such public accounting firm;
(xii)    of any collective bargaining agreement or other labor contract to which
a Loan Party becomes a party, the application for the certification of a
collective bargaining agent, or any labor negotiations or strikes;
(xiii)    of the filing of any Lien for unpaid Taxes against any Loan Party;
(xiv)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and
(xv)    of any failure by any Loan Party to pay rent at (i) ten percent (10%) or
more of such Loan Party’s locations or (ii) any of such Loan Party’s locations
if such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect.



--------------------------------------------------------------------------------




Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
(d)    Payment of Obligations. Pay and discharge in full as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims for labor, materials and supplies and claims of landlords, warehousemen,
customs brokers, and carriers) which, if unpaid, would by law become a Lien upon
its property (other than a Permitted Encumbrance), and (c) all Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness, except, in each
case, where (a) the validity or amount thereof (other than payroll taxes or
taxes that are the subject of a United States federal tax lien) is being
contested in good faith by appropriate proceedings diligently conducted, (b)
such Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, and (d) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. The Lead Borrower
will, upon request, furnish the Collateral Agent with proof satisfactory to the
Collateral Agent indicating that the Loan Parties and their Subsidiaries have
made the payments or deposits described in clause (a) above. Each Loan Party
shall, and shall cause each of its Subsidiaries to, pay in conformity with its
customary practice all accounts payable incident to the operations of such
Person not referred to in this Section 6.04, above. Nothing contained herein
shall be deemed to limit the rights of the Agents with respect to determining
Reserves pursuant to this Agreement.
(e)    Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05.
(f)    Maintenance of Properties.
(i)    Keep its properties in such repair, working order and condition, and
shall from time to time make such repairs, replacements, additions and
improvements thereto, as are reasonably necessary for the efficient operation of
its business and shall comply at all times in all material respects with all
material franchises, licenses and leases to which it is party so as to prevent
any loss or forfeiture thereof or thereunder, except where (i) compliance is at
the time being contested in good faith by appropriate proceedings and (ii)
failure to comply with the provisions being contested has not resulted, and
which, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
(ii)    Take all reasonable actions to possess and maintain all Intellectual
Property material to the conduct of their respective businesses and own all
right, title and interest in and to, or have a valid license for, all such
Intellectual Property. No Loan Party nor any of its Subsidiaries shall take any
action, or fail to take any action, that could reasonably be



--------------------------------------------------------------------------------




expected to (i) result in the invalidity, abandonment, misuse, lapse, or
unenforceability of Intellectual Property which is material to the conduct of
the business of the Loan Parties or (ii) knowingly infringe upon or
misappropriate any rights of other Persons.
(iii)    Do all things reasonably necessary in order to comply with all
Environmental Laws at any Real Property or otherwise in connection with their
operations noncompliance with which could reasonably be expected to cause a
Material Adverse Effect, and obtain all permits and other governmental
authorizations for their operations under applicable Environmental Laws other
than such permits and other authorizations the failure of which to obtain could
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Effect.
(g)    Maintenance of Insurance.
(viii)    Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Administrative Agent and not Affiliates of the Loan
Parties, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.
(ix)    Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, (ii) a provision to
the effect that none of the Loan Parties, the Administrative Agent, the
Collateral Agent or any other party shall be a co‑insurer and (iii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Each such policy referred to in
this Section 6.07(b) shall also provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium, except upon not less than
ten (10) days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason, except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Collateral Agent. The
Lead Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such



--------------------------------------------------------------------------------




policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent,
including an insurance binder) together with evidence satisfactory to the
Collateral Agent of payment of the premium therefor.
(x)    None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any Credit Party under this Section
6.07 shall in no event be deemed a representation, warranty or advice by such
Credit Party that such insurance is adequate for the purposes of the business of
the Loan Parties or the protection of their properties.
(xi)    Permit any representatives that are designated by the Collateral Agent
to inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Collateral Agent to conduct any such inspection.
(h)    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
(i)    Books and Records; Accountants.
(iii)    (i) Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.
(iv)    At all times retain BDO USA, LLP or another public accounting firm which
is reasonably satisfactory to the Administrative Agent and instruct such public
accounting firm in writing to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such



--------------------------------------------------------------------------------




public accounting firm, as may be raised by the Administrative Agent; provided
that the Lead Borrower shall be entitled to participate in any such meetings or
discussions. The Lead Borrower hereby irrevocably authorizes and directs all
auditors, accountants, or other third parties to deliver to the Administrative
Agent, at the Borrowers’ expense, copies of the Borrowers’ financial statements,
papers related thereto, and other accounting records of any nature in their
possession, and to disclose to the Administrative Agent any information they may
have regarding the Collateral or the financial condition of the Borrowers, in
each case to the extent permitted by the policies of such auditors, accountants
or other third parties at such time; provided that the Lead Borrower shall be
entitled to be provided with copies of any such financial statements, papers,
accounting records or disclosures contemporaneously therewith.
(j)    Inspection Rights.
(iii)    Permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and public accounting firm, all at the expense of the Loan Parties and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that when an Event of Default has occurred and is continuing,
the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.
(iv)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. Subject to the
following sentences, the Loan Parties shall pay the fees and expenses of the
Administrative Agent or such professionals with respect to such evaluations and
appraisals as provided below. Without limiting the foregoing, the Loan Parties
acknowledge that the Administrative Agent may, in its discretion, undertake one
(1) real estate appraisal and one (1) inventory appraisal and one (1) commercial
finance examination each Fiscal Year at the Loan Parties’ expense; provided
that, in the event that Excess Availability is at any time less than 50% of the
Borrowing Base, the Administrative Agent may, in its discretion, undertake an
additional inventory appraisal (that is, up to two (2) inventory appraisals in
total) and an additional commercial finance examination (that is, up to two (2)
commercial finance examinations in total) each Fiscal Year at the Loan Parties’
expense; provided further that, in the event that Excess Availability is at any
time less than 20% of the Borrowing Base, the Administrative Agent may, in its
discretion, undertake up to three (3) inventory appraisals in total and up to
three (3) commercial finance examinations in total each Fiscal Year at the



--------------------------------------------------------------------------------




Loan Parties’ expense. Notwithstanding anything to the contrary contained
herein, the Administrative Agent may cause additional inventory appraisals and
commercial finance examinations to be undertaken (i) as it in its reasonable
discretion deems necessary or appropriate, at its own expense, or (ii) if a
Default or Event of Default shall have occurred and be continuing or if required
by applicable Law, at the expense of the Loan Parties.
(k)    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance the Indebtedness of the Lead Borrower and its Subsidiaries under the
Existing Credit Agreement and the L/C Demand Facility, (b) to finance
transaction fees and expenses related hereto, (c) to finance the acquisition of
working capital assets of the Borrowers, including the purchase of Inventory and
Equipment, in each case in the ordinary course of business, (d) to finance
Capital Expenditures of the Borrowers, (e) to pay certain obligations owed by
the Lead Borrower to third parties as a result of the Hoop bankruptcy in an
aggregate amount not to exceed $13,400,000 (net of receipts from Disney), as
more fully described on Schedule 6.11 attached hereto, (f) to make Restricted
Payments in accordance with this Agreement, (g) to finance Permitted Investments
in accordance with this Agreement, and (h) for general corporate purposes of the
Loan Parties, in each case to the extent expressly permitted under applicable
Law and the Loan Documents.
(l)    Additional Loan Parties. Notify the Administrative Agent at the time that
any Person becomes a Subsidiary, and promptly thereafter (and in any event
within fifteen (15) days), cause any such Person which is not a CFC, to (a)
become a Loan Party by executing and delivering to the Administrative Agent a
Joinder to this Agreement or a counterpart of the Facility Guaranty or such
other document as the Administrative Agent shall deem appropriate for such
purpose, (b) grant a Lien to the Collateral Agent on such Person’s assets to
secure the Obligations to the extent required under the Security Documents, and
(c) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)). In no event shall compliance with this Section 6.12 waive or be deemed a
waiver or Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.
(m)    Cash Management.
(iii)    On or prior to the Closing Date:
(1)    deliver to the Administrative Agent copies of notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as Exhibit
H which have been executed on behalf of such Loan Party and delivered to such
Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b); and
(2)    enter into a blocked account agreement (each, a “Blocked Account
Agreement”) satisfactory in form and substance to the Agents with each Blocked
Account Bank (collectively, the “Blocked Accounts”).



--------------------------------------------------------------------------------




The Administrative Agent hereby acknowledges and agrees that, upon delivery of
the Credit Card Notifications and Blocked Account Agreements described on
Schedule 6.13, the requirements of this Section 6.13(a), and the requirements
set forth below in each of Sections 6.13(b) and 6.13(c), shall be deemed to have
been satisfied.
(iv)    (i) Each Credit Card Notification shall require the ACH or wire transfer
no less frequently than daily (and whether or not there are then any outstanding
Obligations) to a Blocked Account of all payments due from credit card
processors, and (ii) the Borrowers shall cause each depository institution
listed on Schedule 5.21(a) to cause the ACH or wire transfer no less frequently
than daily (and whether or not there are then any outstanding Obligations) to a
Blocked Account of all amounts on deposit in each DDA.
(v)    Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Cash Dominion Event, the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account maintained by the Collateral Agent at
Wells Fargo Bank (the “Concentration Account”), of all cash receipts and
collections, including, without limitation, the following:
(1)    all available cash receipts from the sale of Inventory and other assets;
(2)    all proceeds of collections of Accounts;
(3)    all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event;
(4)    the then contents of each DDA (net of any minimum balance, not to exceed
$2,500.00, as may be required to be kept in the subject DDA by the depository
institution at which such DDA is maintained);
(5)    the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank); and
(6)    the proceeds of all credit card charges.
Prior to the exercise of remedies provided for in Section 8.02 (or before the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), subject to the terms of the Intercreditor
Agreement, all amounts received in the Concentration Account from any source,
including the Blocked Account Banks, shall be applied by the Administrative
Agent in the order set forth in Section 2.05(e).
(vi)    The Loan Parties shall provide the Collateral Agent (i) with written
notice of any Restricted Payment or other intercompany transfer to be made to
any Loan Party by



--------------------------------------------------------------------------------




any Subsidiary located outside of the United States, in each case as otherwise
permitted pursuant to Sections 7.06 or 7.18, respectively, of this Agreement, no
less than five (5) days prior to the receipt thereof and (ii) with written
confirmation (which shall include a fed reference number, if applicable) on the
date of the receipt of any such Restricted Payment or other intercompany
transfer.
(vii)    The Concentration Account shall at all times be under the sole dominion
and control of the Collateral Agent. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and (iii)
the funds on deposit in the Concentration Account shall be applied as provided
in this Agreement.
(viii)    In the event that, after the occurrence and during the continuance of
a Cash Dominion Event, any Loan Party receives or otherwise has dominion and
control of any proceeds or collections described in Section 6.13(c), such
proceeds and collections shall be held in trust by such Loan Party for the
Collateral Agent, shall not be commingled with any of such Loan Party’s other
funds or deposited in any account of such Loan Party and shall, not later than
the Business Day after receipt thereof, be deposited into the Concentration
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Collateral Agent.
(ix)    Upon the request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.
(n)    Information Regarding the Collateral.
(i)    Furnish to the Administrative Agent at least thirty (30) days prior
written notice of any change in: (i) any Loan Party’s name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral (subject only to Permitted
Encumbrances having priority by operation of applicable Law) for its own benefit
and the benefit of the other Credit Parties.



--------------------------------------------------------------------------------




(ii)    From time to time as may be reasonably requested by the Administrative
Agent, the Lead Borrower shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
arising after the Closing Date that, if existing or occurring on the Closing
Date, would have been required to be set forth or described in such Schedule or
as an exception to such representation or that is necessary to correct any
information in such Schedule or representation which has been rendered
inaccurate thereby (and, in the case of any supplements to any Schedule, such
Schedule shall be appropriately marked to show the changes made therein).
Notwithstanding the foregoing, no supplement or revision to any Schedule or
representation shall be deemed the Credit Parties’ consent to the matters
reflected in such updated Schedules or revised representations nor permit the
Loan Parties to undertake any actions otherwise prohibited hereunder or fail to
undertake any action required hereunder from the restrictions and requirements
in existence prior to the delivery of such updated Schedules or such revision of
a representation; nor shall any such supplement or revision to any Schedule or
representation be deemed the Credit Parties’ waiver of any Default resulting
from the matters disclosed therein.
(o)    Physical Inventories.
(i)    Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each twelve month period, conducted by such
inventory takers as are satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Collateral Agent.
The Collateral Agent, at the expense of the Loan Parties, may participate in
and/or observe each scheduled physical count of Inventory which is undertaken on
behalf of any Loan Party. Upon the request of the Collateral Agent, the Lead
Borrower shall provide the Collateral Agent with a reconciliation of the results
of such inventory (as well as of any other physical inventory undertaken by a
Loan Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.
(ii)    The Collateral Agent, in its discretion, if any Default shall have
occurred and be continuing, may cause additional such inventories to be taken as
the Collateral Agent determines (each, at the expense of the Loan Parties).
(p)    Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate in material compliance with all Environmental Laws; (b) obtain and
renew all environmental permits appropriate or necessary for its operations and
properties; and (c) implement any and all investigation, remediation, removal
and response actions that are necessary to maintain the value and marketability
of the Real Estate or to otherwise comply with Environmental Laws pertaining to
the presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and



--------------------------------------------------------------------------------




are being maintained by the Loan Parties with respect to such circumstances in
accordance with GAAP.
(q)    Further Assurances.
(i)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Loan Parties also agree to provide to the Agents, from time to time
upon request, evidence satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(ii)    If any material assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Security Agreement
that become subject to the Lien of the Security Agreement upon acquisition
thereof), notify the Agents thereof, and the Loan Parties will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be requested by any Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 6.17, all at
the expense of the Loan Parties. In no event shall compliance with this Section
6.17(b) waive or be deemed a waiver or Consent to any transaction giving rise to
the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute Consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.
(iii)    Upon the request of the Collateral Agent, cause each of its customs
brokers, freight forwarders and other carriers which, individually, have control
over, and/or hold the documents evidencing ownership of, Inventory or other
Collateral of the Loan Parties with an aggregate retail value in excess of ten
percent (10%) of the retail value of all Inventory or other Collateral of the
Loan Parties at such time to deliver a Customs Broker Agreement to the
Collateral Agent.
(iv)    Upon the request of the Collateral Agent, cause any of its landlords
with respect to Real Estate acquired or leased after the Closing Date to deliver
a Collateral Access Agreement to the Collateral Agent in such form as the
Collateral Agent may reasonably require if the aggregate retail value of the
Inventory or other Collateral of the Loan Parties at any such location exceeds
five percent (5%) of the retail value of all Inventory or other Collateral of
the Loan Parties at such time.
(r)    Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder (including, without limitation, in connection with Store
closings permitted pursuant to clause (b) of the definition of Permitted
Dispositions), make all payments and otherwise perform all obligations in
respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect and not allow
such Leases to lapse



--------------------------------------------------------------------------------




or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such Leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
provided that Services Company (i) may terminate the Emerson Road Lease and make
the Emerson Road Lease Termination Payment in connection therewith and (ii) may
terminate the Secaucus Road Lease and make the Secaucus Road Lease Termination
Payment in connection therewith, provided that, in each case, Services Company
shall, simultaneously with such terminations, enter into the New Headquarters
Lease. In the event that the Borrowers become delinquent in their rent payments,
the Administrative Agent may establish Reserves against the Borrowing Base for
the amount of any landlord liens arising from such delinquency.
(s)    Material Contracts. Perform and observe all of the terms and provisions
of each Material Contract to be performed or observed by any Loan Party or any
of its Subsidiaries, take all such action required on the part of any Loan Party
or any of its Subsidiaries to maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
(t)    ERISA.
(iii)    Comply in all material respects with the applicable provisions of ERISA
or any other applicable federal, state, provincial, local or foreign law dealing
with such matters, except where the failure to comply could reasonably be
expected to result in a claim or liability against any Loan Party or its
Affiliates of $3,000,000 or more.
(iv)    Pay and discharge promptly any liability imposed upon it pursuant to the
provisions of Title IV of ERISA; provided, however, that neither any Loan Party
nor any ERISA Affiliate or any other Subsidiary of the Loan Parties shall be
required to pay any such liability if (i) the amount, applicability or validity
thereof shall be diligently contested in good faith by appropriate proceedings,
and (ii) such Person shall have set aside on its books reserves, in the opinion
of the independent certified public accountants of such Person, adequate with
respect thereto.
(v)    Deliver to the Collateral Agent, promptly, and in any event within 20
days, after (i) the occurrence of any Reportable Event in respect of a Plan, a
copy of the materials that are filed with the PBGC, (ii) any Loan Party or any
ERISA Affiliate or an administrator of any Plan files with participants,
beneficiaries or the PBGC a notice of intent to terminate any such Plan, a copy
of any such notice, (iii) the receipt of notice by any Loan Party or any ERISA
Affiliate or an administrator of any Plan from the PBGC of the PBGC’s intention
to terminate any Plan or to appoint a trustee to administer any such Plan, a
copy of such notice,



--------------------------------------------------------------------------------




(iv) the request by any Lender of copies of each annual report that is filed on
Treasury Form 5500 with respect to any Plan, together with certified financial
statements (if any) for the Plan and any actuarial statements on Schedule B to
such Form 5500, (v) any Loan Party or any ERISA Affiliate knows or has reason to
know of any event or condition which could reasonably be expected to constitute
grounds under the provisions of Section 4042 of ERISA for the termination of (or
the appointment of a trustee to administer) any Plan, an explanation of such
event or condition, (vi) the receipt by any Loan Party or any ERISA Affiliate of
an assessment of withdrawal liability under Section 4201 of ERISA from a
Multiemployer Plan, a copy of such assessment, (vii) any Loan Party or any ERISA
Affiliate knows or has reason to know of any event or condition which would
reasonably be expected to cause any one of them to incur a liability under
Section 4062, 4063, 4064 or 4069 of ERISA or Section 412(n) or 4971 of the Code,
an explanation of such event or condition, or (viii) any Loan Party or any ERISA
Affiliate knows or has reason to know that an application is to be, or has been,
made to the Secretary of the Treasury for a waiver of the minimum funding
standard under the provisions of Section 412 of the Code, a copy of such
application, and in each case described in clauses (i) through (iii) and (v)
through (vii) together with a statement signed by an officer setting forth
details as to such Reportable Event, notice, event or condition and the action
which such Loan Party and any ERISA Affiliate proposes to take with respect
thereto.
(u)    Post-Closing Matters.
(i)    Within 60 days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Borrowers
shall deliver to the Collateral Agent: (i) an American Land Title
Association/American Congress on Surveying and Mapping form survey, for which
all necessary fees (where applicable) have been paid, certified to the
Collateral Agent and the issuer of the Mortgage Policy in a manner reasonably
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the State of Alabama and reasonably acceptable to the Collateral
Agent, showing all buildings and other improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects reasonably acceptable to the Collateral Agent; (ii) an
endorsement to the Mortgage Policy deleting the survey exception; (iii)
comprehensive, same as survey, access, address/location and contiguity
endorsements to the Mortgage Policy; and (iv) evidence that all other actions
that the Collateral Agent may deem necessary or desirable in order to create a
valid and subsisting Lien on the Alabama Property described in the Mortgage,
subject only to Permitted Encumbrances having priority by operation of
applicable Law, has been taken. Until such time as the Borrowers deliver the
items described in this Section 6.21(a), the Administrative Agent is under no
obligation to include the Alabama Property in the Borrowing Base.
(ii)    Within 60 days of the Closing Date, a fully paid (or, as to which,
evidence of the payment of the applicable premium has been provided to the
Collateral Agent) American Land Title Association Lender’s Extended Coverage
title insurance policy or



--------------------------------------------------------------------------------




marked-up title commitment having the effect of a policy of title insurance (the
“Mortgage Policy”) in form and substance, with endorsements and in an amount
acceptable to the Collateral Agent, issued by Stewart Title Guaranty Company,
insuring the Mortgage to be a valid and subsisting Lien on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances and other Liens permitted under the Loan Documents, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents and for zoning of the applicable property) and such
coinsurance and direct access reinsurance as the Collateral Agent may deem
necessary or desirable. Until such time as the Borrowers deliver the items
described in this Section 6.21(b), the Administrative Agent is under no
obligation to include the Alabama Property in the Borrowing Base.
(iii)    Within 30 days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Borrowers
shall deliver to the Administrative Agent a Blocked Account Agreement with
Wachovia Bank, National Association with respect to account #203024911266. In
the event that the Borrowers are unable to deliver the foregoing Blocked Account
Agreement within the timeframe set forth herein or make other arrangements
acceptable to the Administrative Agent, the Administrative Agent may, in its
sole discretion, require the Borrowers to move the applicable Blocked Account to
Wells Fargo Bank, N.A. or another depository institution that is willing to
execute and deliver a Blocked Account Agreement in form and substance reasonably
satisfactory to the Administrative Agent.
(iv)    Within 30 days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Borrowers
shall deliver to the Administrative Agent a Blocked Account Agreement with Wells
Fargo Bank, N.A. with respect to account #13038997.
15.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
(a)    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.



--------------------------------------------------------------------------------




(b)    Investments. Have outstanding, make, acquire or hold any Investment (or
become contractually committed to do so), directly or indirectly, or incur any
liabilities (including contingent obligations) for or in connection with any
Investment, except Permitted Investments.
(c)    Indebtedness. Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness.
(d)    Fundamental Changes. (a) Merge, amalgamate, dissolve, liquidate, wind up,
consolidate with or into another Person, reorganize, enter into a plan of
reorganization, recapitalization or reclassify its Equity Interests (or agree to
do any of the foregoing) or (b) suspend or go out of a substantial portion of
its or their business or any material line of business, except that, so long as
no Default shall have occurred and be continuing prior to or immediately after
giving effect to any action described below or would result therefrom:
(vii)    any Subsidiary may merge, consolidate or amalgamate with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries, provided further that when any
wholly-owned Subsidiary is merging with another Subsidiary, the wholly-owned
Subsidiary shall be the continuing or surviving Person;
(viii)    any CFC that is not a Loan Party may merge into any CFC that is not a
Loan Party; and
(ix)    the Borrowers shall be permitted to liquidate or dissolve Twin Brook at
any time upon prior written notice to the Administrative Agent, provided that
before, or within three (3) Business Days after, the liquidation or dissolution
of Twin Brook, Twin Brook shall have contributed all of its assets to the Lead
Borrower and the Lead Borrower shall have caused the former assets of Twin
Brook, including, without limitation, the equity interests in Services Company,
to be pledged to the Collateral Agent for the benefit of the Credit Parties. In
the event of any liquidation or dissolution of Twin Brook in accordance with the
preceding sentence, Twin Brook will automatically cease to be a Guarantor
hereunder.
(e)    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.
(f)    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom:
(xii)    each Subsidiary of a Loan Party may make Restricted Payments to any
Loan Party;



--------------------------------------------------------------------------------




(xiii)    the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(xiv)    the Lead Borrower may repurchase its capital stock in any transaction
or series of related transactions which are part of a common plan completed on
or at any time within ninety (90) days after the commencement thereof (each, a
“Stock Repurchase Transaction”) so long as the Payment Conditions are satisfied;
(xv)    the Lead Borrower may make the 2009 Capital Stock Repurchase consummated
in accordance with the terms and conditions of the 2009 Capital Stock Repurchase
Agreement; provided that, no proceeds received from any Credit Extensions shall
be used to make the 2009 Capital Stock Repurchase; and provided further that all
shares of stock repurchased by the Lead Borrower pursuant to the 2009 Capital
Stock Repurchase Agreement shall be permanently retired by the Lead Borrower;
(xvi)    the Loan Parties may issue and sell Equity Interests provided that (i)
(A) with respect to any Equity Interests, all dividends in respect of which are
to be paid (and all other payments in respect of which are to be made) shall be
in additional shares of such Equity Interests, in lieu of cash, (B) such Equity
Interests shall not be subject to redemption other than redemption at the option
of the Loan Party issuing such Equity Interests, and (C) all payments in respect
of such Equity Interests are expressly subordinated to the Obligations, and (ii)
no Loan Party shall issue any additional Equity Interests in a Subsidiary; and
(xvii)    the Loan Parties may make other Restricted Payments if, on a pro forma
basis after giving effect thereto, the Payment Conditions are satisfied.
(g)    Payments and Prepayments of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Indebtedness, or make any payment in violation of any subordination
terms of any Subordinated Indebtedness, except (i) as long as no Event of
Default shall have occurred and be continuing or would arise therefrom,
regularly scheduled or mandatory repayments or redemptions of Permitted
Indebtedness, (ii) refinancings and refundings of such Indebtedness permitted
pursuant to Section 7.03, and (iii) as long as the Payment Conditions are
satisfied, other repayments or prepayments of Permitted Indebtedness in an
aggregate amount not to exceed $10,000,000.00 in any Fiscal Year.
(h)    Change in Nature of Business. Engage in any line of business
substantially different from the business (or any business substantially related
or incidental thereto) conducted by the Loan Parties and their Subsidiaries on
the Eleventh Amendment Effective Date.
(i)    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, except for:
(a) transactions that are on fair and reasonable terms, that are fully disclosed
to the Administrative Agent, and that are no less favorable to the Loan Parties
than would be obtainable by the Loan Parties at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; (b) transactions
between the Lead Borrower and Services Company in the ordinary course of
business; (c) intercompany loans and advances or



--------------------------------------------------------------------------------




other intercompany Indebtedness permitted pursuant to clauses (b), (c), (e), (i)
and (j) of the definition of Permitted Indebtedness; and (d) intercompany
Investments permitted pursuant to clauses (g), (h), (i) and (m) of the
definition of Permitted Investments.
(j)    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document or the New
Headquarters Lease Guaranty) that (a) limits the ability (i) of any Subsidiary
to make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
to Guarantee the Obligations, (iii) of any Subsidiary to make or repay loans to
a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Collateral Agent; provided, however, that this clause (iv) shall not prohibit
any negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.01 solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.
(k)    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.
(l)    Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents or (b) any Material Contract
or Material Indebtedness (other than on account of any refinancing thereof
otherwise permitted hereunder), in each case to the extent that such amendment,
modification or waiver would be reasonably likely to have a Material Adverse
Effect.
(m)    Corporate Name; Fiscal Year.
(iii)    Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.
(iv)    Change its name as it appears in official filings in the state of its
incorporation or other organization (b) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which any material portion of the Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case without at least thirty (30) days
prior written notice to the Collateral Agent and after the Collateral Agent’s
written acknowledgment, which acknowledgment shall not be unreasonably withheld
or delayed, that any reasonable action requested by the Collateral Agent in
connection therewith, including to continue the perfection of any Liens in favor
of the Collateral Agent, in any Collateral, has been completed or taken, and
provided that any such new location of any Loan Party or Domestic Subsidiary
shall be in the continental United States.



--------------------------------------------------------------------------------




(n)    Blocked Accounts; Credit Card Processors.
(i)    Open new Blocked Accounts unless the Loan Parties shall have delivered to
the Collateral Agent appropriate Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Collateral Agent.
(ii)    Enter into new agreements with credit card processors other than the
ones expressly contemplated herein or in Section 6.13 hereof unless the Loan
Parties shall have delivered to the Collateral Agent appropriate Credit Card
Notifications consistent with the provisions of Section 6.13 and otherwise
satisfactory to the Collateral Agent.
(o)    Consignments. Consign any Inventory or sell any Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.
(p)    Antilayering. The Loan Parties will not, and will not permit any of their
Subsidiaries to, incur or in any fashion become or remain liable with respect to
any Indebtedness of the Loan Parties or any Subsidiary which, by its terms, is
subordinated to any other Indebtedness of such Loan Party or such Subsidiary and
which is not expressly subordinated to the Obligations on terms satisfactory to
the Administrative Agent.
(q)    Excess Availability. Permit Excess Availability at any time to be less
than 10% of the Borrowing Base.
(r)    Foreign Transfers. Permit the Loan Parties located within the United
States to make intercompany transfers outside the ordinary course of business to
their Affiliates outside the United States unless Payment Conditions are
satisfied.
16.    
EVENTS OF DEFAULT AND REMEDIES
(a)    Events of Default. Any of the following shall constitute an Event of
Default:
(xvi)    Non-Payment. The Borrowers or any other Loan Party fails to pay when
and as required to be paid herein, (i) any amount of principal of any Loan or
any L/C Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) any other amount payable hereunder or under any
other Loan Document; or
(xvii)    Specific Covenants.
(1)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13
or 6.14 or Article VII of this Agreement or in Section 5.01 of the Security
Agreement; or



--------------------------------------------------------------------------------




(2)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in Section 6.02(c) of this Agreement and such failure
continues for five (5) days; or
(3)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.01, 6.02(a) or 6.02(b) of this
Agreement and such failure continues for fifteen (15) days; or
(xviii)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
(xix)    Material Impairment. Any material impairment of the prospect of
repayment of any portion of the Obligations owing to the Credit Parties or a
material impairment of the value or priority of the Credit Parties’ security
interests in the Collateral; or
(xx)    Representations and Warranties in the Credit Agreement. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
(including, without limitation, any Borrowing Base Certificate) shall be
incorrect or misleading in any material respect when made or deemed made; or
(xxi)    Material Indebtedness; Swap Contracts. (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or Guarantee having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$3,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any Material Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) or Guarantee having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $3,000,000, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as



--------------------------------------------------------------------------------




defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Loan Party or such Subsidiary as a result thereof is greater
than $3,000,000; or
(xxii)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for 45 calendar days (provided, however,
that, during the pendency of such period, the Credit Parties shall be relieved
of their obligation to extend credit hereunder), or an order or decree approving
or ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material portion
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days (provided, however, that, during
the pendency of such period, the Credit Parties shall be relieved of their
obligation to extend credit hereunder), or an order for relief is entered in any
such proceeding; or
(xxiii)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material portion of the property
of any such Person; or
(xxiv)    Judgments. (i) There is entered against any Loan Party or any
Subsidiary thereof one or more judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding $3,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage) which become Liens or
encumbrances upon any material portion of any Borrower’s properties or assets,
and all such judgments or orders shall not have been vacated, discharged, stayed
or bonded pending appeal within thirty (30) days from the entry thereof, or (ii)
an action or proceeding is brought against any Borrower which is reasonably
likely to be decided adversely to such Borrower, and such adverse decision would
materially impair the prospect of repayment of the Obligations or materially
impair the value or priority of the Credit Parties’ security interests in the
Collateral; or
(xxv)    Liens. A notice of Lien, levy, or assessment is filed of record with
respect to any of any Borrower’s properties or assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, or any taxes or debts owing at
any time hereafter to any one or more



--------------------------------------------------------------------------------




of such entities becomes a Lien, whether choate or otherwise, upon any of any
Borrower’s properties or assets and the same is not paid on the payment date
thereof; or
(xxvi)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $3,000,000,
or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000; or
(xxvii)    Invalidity of Loan Documents. (i) Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be (except as permitted pursuant to
the terms hereof or thereof), or shall be asserted by any Loan Party or any
other Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document; or
(xxviii)    Change of Control. There occurs any Change of Control; or
(xxix)    Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of its
business in the ordinary course, liquidate all or substantially all of its
assets or Store locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of any
material portion of its business; or
(xxx)    Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or
(xxxi)    Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony; or
(xxxii)    Guaranty. The termination or attempted termination of any Facility
Guaranty (other than as expressly permitted hereunder); or
(xxxiii)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding



--------------------------------------------------------------------------------




and enforceable against any holder of the applicable Subordinated Indebtedness;
or (ii) any Borrower or any other Loan Party shall, directly or indirectly, (A)
make any payment on account of any Subordinated Indebtedness that has been
contractually subordinated in right of payment to the payment of the
Obligations, except to the extent that such payment is permitted by the terms of
the subordination provisions applicable to such Subordinated Indebtedness or (B)
disavow or contest in any manner (x) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (y) that the
Subordination Provisions exist for the benefit of the Credit Parties, or (z)
that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.
(b)    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(ix)    declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(x)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(xi)    require that the Loan Parties Cash Collateralize the L/C Obligations;
and
(xii)    whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, may (and at the direction of the Required Lenders,
shall) proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;
provided, however, upon the occurrence of any Event of Default with respect to
any Loan Party or any Subsidiary thereof under Section 8.01(g), the obligation
of each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.



--------------------------------------------------------------------------------




No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by the Administrative Agent, take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Loan Party or to foreclose any Lien on, or
otherwise enforce any security interest in, or other rights to, any of the
Collateral.
(c)    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), subject to the
terms of the Intercreditor Agreement, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;
Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;
Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees but excluding any Early Termination Fees),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Fifth payable to them;
Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;



--------------------------------------------------------------------------------




Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Seventh held by them;
Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;
Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;
Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Eighth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
17.    
ADMINISTRATIVE AND COLLATERAL AGENT
(a)    Appointment and Authority.
(xiii)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Wells Fargo Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.
(xiv)    Each of the Lenders (in its capacities as a Lender), Swing Line Lender
and the L/C Issuer hereby irrevocably appoints Wells Fargo Bank as Collateral
Agent and



--------------------------------------------------------------------------------




authorizes the Collateral Agent to act as the agent of such Lender and the L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX and Article X (including Section 10.04(b)), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents, as if set forth in full herein with respect thereto.
(b)    Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.
(c)    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:
(iv)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(v)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable law; and
(vi)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.



--------------------------------------------------------------------------------




No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction. The Agents shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agents shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders. Unless and until the Agents shall have received such
direction, any Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agents be required to comply with any such directions to
the extent that any Agent believes that its compliance with such directions
would be unlawful.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.
(d)    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
(e)    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more



--------------------------------------------------------------------------------




sub‑agents appointed by such Agent. Each Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Agents and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as such Agent.
(f)    Resignation of Agents. Either Agent may at any time give written notice
of its resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Lead Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent, as applicable, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.
Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute the resignation of Wells Fargo Bank as Swing Line
Lender and Wells Fargo Bank as L/C Issuer. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters



--------------------------------------------------------------------------------




of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
(g)    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.11,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.
(h)    Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(ix)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(l), 2.09 and 10.04) allowed in such judicial proceeding; and
(x)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.



--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
(i)    Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agents, at their option and in their discretion,
(i)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Required Lenders in accordance with Section 10.01;
(ii)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and
(iii)    to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.09. In each
case as specified in this Section 9.09, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.
(j)    Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.
(k)    Reports and Financial Statements. By signing this Agreement, each Lender:
(v)    agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;
(vi)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
and



--------------------------------------------------------------------------------




Borrowing Base Certificates required to be delivered by the Lead Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”);
(vii)    expressly agrees and acknowledges that the Administrative Agent makes
no representation or warranty as to the accuracy of the Reports, and shall not
be liable for any information contained in any Report;
(viii)    expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
(ix)    agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and
(x)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
(l)    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agents) obtain possession of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.
(m)    Indemnification of Agents. The Lenders agree to indemnify the Agents (to
the extent not reimbursed by the Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their respective
pro rata shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions,



--------------------------------------------------------------------------------




judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(n)    Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.
(o)    Defaulting Lenders. Notwithstanding the provisions of Section 2.14
hereof, the Administrative Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by the Borrowers to the Administrative Agent
for the Defaulting Lender’s benefit or any proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, the Administrative Agent shall transfer
any such payments (i) first, to the Swing Line Lender to the extent of any Swing
Line Loans that were made by the Swing Line Lender and that were required to be,
but were not, paid by the Defaulting Lender, (ii) second, to the L/C Issuer, to
the extent of the portion of a Letter of Credit Disbursement that was required
to be, but was not, paid by the Defaulting Lender, (iii) third, to each
Non-Defaulting Lender ratably in accordance with its Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Loan (or
other funding obligation) was funded by such Non-Defaulting Lender), (iv) to the
Cash Collateral Account, the proceeds of which shall be retained by the
Administrative Agent and may be made available to be re-advanced to or for the
benefit of the Borrowers (upon the request of the Lead Borrower and subject to
the conditions set forth in Section 4.02) as if such Defaulting Lender had made
its portion of the Loans (or other funding obligations) hereunder, and (v) from
and after the date on which all other Obligations have been paid in full, to
such Defaulting Lender. Subject to the foregoing, the Administrative Agent may
hold and, in its discretion, re-lend to the Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by the
Administrative Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Applicable Percentages in connection therewith)
and for the purpose of calculating the fee payable under Section 2.09(a), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 10.01(a) through (c). The
provisions of this Section 9.15 shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, the Administrative Agent, the L/C Issuer, and the
Borrowers shall have waived, in writing, the application of this Section 9.15 to
such Defaulting Lender, or (z) the date on which such Defaulting Lender pays to
the Administrative Agent all amounts owing by such Defaulting Lender in respect
of the amounts that it was obligated to fund hereunder, and, if requested by the
Administrative Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
the Administrative Agent pursuant to Section 9.15(b) shall be released to the
Borrowers). The operation of this Section 9.15 shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent, the L/C
Issuer, the Swing Line



--------------------------------------------------------------------------------




Lender, or to the Lenders other than such Defaulting Lender. Any failure by a
Defaulting Lender to fund amounts that it was obligated to fund hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle the Borrowers, at their option, upon written notice to the
Administrative Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to the Administrative Agent. In connection with the arrangement of
such a substitute Lender, the Defaulting Lender shall have no right to refuse to
be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Assumption in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than any Other Liabilities, but including (1) all interest, fees (except any
Commitment Fees or Letter of Credit Fees not due to such Defaulting Lender in
accordance with the terms of this Agreement), and other amounts that may be due
and payable in respect thereof, and (2) an assumption of its Applicable
Percentage of its participation in the Letters of Credit); provided, that any
such assumption of the Commitment of such Defaulting Lender shall not be deemed
to constitute a waiver of any of the Credit Parties’ or the Loan Parties’ rights
or remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 9.15 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 9.15 shall control and govern.
(i)    If any Swing Line Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:
(1)    such Defaulting Lender’s participation interest in any Swing Line Loan or
Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions
after giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
(2)    if the reallocation described in clause (b)(i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
participation in any outstanding Swing Line Loans (after giving effect to any
partial reallocation pursuant to clause (b)(i) above) and (y) second, cash
collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Administrative Agent, for so long as such L/C
Obligations are outstanding; provided, that the Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s participations in Letters of
Credit if such Defaulting Lender is also the L/C Issuer;



--------------------------------------------------------------------------------




(3)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s participation in Letters of Credit Exposure pursuant to this Section
9.15(b), the Borrowers shall not be required to pay any Letter of Credit Fees to
the Administrative Agent for the account of such Defaulting Lender pursuant to
Section 2.03 with respect to such cash collateralized portion of such Defaulting
Lender’s participation in Letters of Credit during the period such participation
is cash collateralized;
(4)    to the extent the participation by any Non-Defaulting Lender in the
Letters of Credit is reallocated pursuant to this Section 9.15(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to Section
2.03 shall be adjusted in accordance with such reallocation;
(5)    to the extent any Defaulting Lender’s participation in Letters of Credit
is neither cash collateralized nor reallocated pursuant to this Section 9.15(b),
then, without prejudice to any rights or remedies of the L/C Issuer or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the L/C Issuer until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;
(6)    so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to make any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Applicable Percentage of such Swing Line
Loans or Letter of Credit cannot be reallocated pursuant to this Section 9.15(b)
or (y) the Swing Line Lender or the L/C Issuer, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the Swing Line Lender or
the L/C Issuer, as applicable, and the Borrowers to eliminate the Swing Line
Lender’s or L/C Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Line Loans or Letters of Credit; and
(7)    The Administrative Agent may release any cash collateral provided by the
Borrowers pursuant to this Section 9.15(b) to the L/C Issuer and the L/C Issuer
may apply any such cash collateral (i) to the payment of such Defaulting
Lender’s Applicable Percentage of any Letter of Credit Disbursement that is not
reimbursed by the Borrowers pursuant to Section 2.03 or (ii) to the funding of
such Defaulting Lender’s Applicable Percentage of any Committed Loan deemed made
pursuant to Section 2.03(d), as applicable.
18.    
MISCELLANEOUS
(a)    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required



--------------------------------------------------------------------------------




Lenders, and the Lead Borrower or the applicable Loan Party, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or Consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
(x)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;
(xi)    postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the other
Loan Documents without the written Consent of each Lender entitled to such
payment, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender;
(xii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (iv) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document, without the written Consent of each Lender entitled to such amount;
provided, however, that only the Consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;
(xiii)    change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written Consent of
each Lender;
(xiv)    change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;
(xv)    except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;
(xvi)    except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender;
(xvii)    except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;
(xviii)    change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing



--------------------------------------------------------------------------------




shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Reserves;
(xix)    modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender; and
(xx)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;
and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
no amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or Consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).
(b)    Notices; Effectiveness; Electronic Communications.
(vii)    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:



--------------------------------------------------------------------------------




(9)    if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
(10)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(viii)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(ix)    Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.



--------------------------------------------------------------------------------




(x)    Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.
(c)    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.
(d)    Expenses; Indemnity; Damage Waiver.
(ix)    Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.
(x)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), any bank advising or confirming a Letter of Credit or any other
nominated person with respect to a Letter of Credit seeking to be reimbursed or
indemnified or compensated, and any third party seeking to enforce the



--------------------------------------------------------------------------------




rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or holder of an instrument or document related to any
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties or (y) result from a claim brought by a Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrowers or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(xi)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it, each Lender severally agrees to pay to the
Agents (or any such sub-agent), the L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents (or any such sub-agent) or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(c).
(xii)    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual



--------------------------------------------------------------------------------




damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(xiii)    Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
(xiv)    Survival. The agreements in this Section shall survive the resignation
of any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
(e)    Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agents, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
(f)    Successors and Assigns.
(v)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(vi)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement



--------------------------------------------------------------------------------




(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(3)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless the Administrative Agent consents
(such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(4)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(5)    Required Consents. The following consents shall be required for the
assignments described below in this Section 10.06(b)(iii):
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is in connection with any merger, consolidation, sale, transfer or other
disposition of all or any substantial portion of the business or loan portfolio
of the assigning Lender, or (3) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) such assignment
is in connection with any merger, consolidation, sale, transfer or other
disposition of all or any substantial portion of the business or loan portfolio
of the assigning



--------------------------------------------------------------------------------




Lender, or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.
(6)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $5,000; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(vii)    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.



--------------------------------------------------------------------------------




(viii)    Participations. Any Lender may at any time, with the written consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed) and, unless an Event of Default has occurred and is continuing, the
Lead Borrower (such consent not to be unreasonably withheld or delayed), sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Loan
Parties, the Agents, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
(ix)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.
(x)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



--------------------------------------------------------------------------------




(xi)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(xii)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Lender acting as L/C Issuer and/or Swing Line Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, (i) such Lender shall,
upon 30 days’ notice to the Lead Borrower and the Lenders, resign as L/C Issuer,
if applicable, and/or (ii) such Lender shall, upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender, if applicable. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Lead Borrower to
appoint any such successor shall affect the resignation of such Lender as L/C
Issuer and/or Swing Line Lender, as the case may be. If any Lender resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans pursuant to Section 2.03(e)). If any Lender resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.
(g)    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives in connection with, or as a result of, the
performance by such Credit Party or its Affiliates of their respective
obligations under this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agents (and
any sub-agents thereof) and their Related Parties only, the administration of
this Agreement and the other Loan Documents (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information



--------------------------------------------------------------------------------




confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a nonconfidential
basis from a source other than the Loan Parties.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a nonconfidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
(h)    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their



--------------------------------------------------------------------------------




respective Affiliates may have. Each Lender and the L/C Issuer (through the
Administrative Agent) agrees to notify the Lead Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
(i)    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
(j)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be as effective as delivery of a
manually executed counterpart of this Agreement.
(k)    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.05 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to the Other Liabilities.



--------------------------------------------------------------------------------




(l)    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(m)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(v)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(vi)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(vii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(viii)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
(n)    Governing Law; Jurisdiction; Etc.
(ii)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(iii)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS



--------------------------------------------------------------------------------




PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(iv)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(v)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(vi)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS
SOLE DISCRETION AND



--------------------------------------------------------------------------------




CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION.
(o)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(p)    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted



--------------------------------------------------------------------------------




by law, any claims that it may have against each of the Credit Parties with
respect to any breach or alleged breach of agency or fiduciary duty.
(q)    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(r)    Time of the Essence. Time is of the essence of the Loan Documents.
(s)    Press Releases. Each Credit Party executing this Agreement agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of Administrative Agent or its Affiliates
or referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to Administrative Agent and without the prior
written consent of Administrative Agent unless (and only to the extent that)
such Credit Party or Affiliate is required to do so under Applicable Law and
then, in any event, such Credit Party or Affiliate will consult with
Administrative Agent before issuing such press release or other public
disclosure. Each Loan Party consents to the publication by Administrative Agent
or any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
(t)    Additional Waivers.
(i)    The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.



--------------------------------------------------------------------------------




(ii)    The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
(iii)    To the fullest extent permitted by Applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. After the occurrence and during the
continuance of an Event of Default, the Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.
(iv)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the date that the Commitments have been terminated. In addition,
any indebtedness of any Loan Party now or hereafter held by any other Loan Party
is hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account



--------------------------------------------------------------------------------




of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of any Loan Party, such amount shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement and
the other Loan Documents. Subject to the foregoing, to the extent that any
Borrower shall, under this Agreement as a joint and several obligor, repay any
of the Obligations constituting Revolving Loans made to another Borrower
hereunder or other Obligations incurred directly and primarily by any other
Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.
(u)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
(v)    Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order



--------------------------------------------------------------------------------




(w)    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
(x)    Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the exercise of any right or remedy by the Collateral Agent pursuant to this
Agreement is subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
(y)    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.25, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 10.25 constitute, and this
Section 10.25 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower
By: ____________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer and Chief     Financial Officer
THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower
By: _____________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer and Chief     Financial Officer
THE CHILDRENSPLACE.COM, INC., as a Guarantor
By: ___________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer and Chief     Financial Officer
THE CHILDREN’S PLACE INTERNATIONAL, LLC, as a Guarantor
By: ____________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer and Chief     Financial Officer
THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:      Chief Operating Officer and Chief     Financial Officer



--------------------------------------------------------------------------------




    
TCP IH II, LLC, as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer and Chief     Financial Officer


TCP INTERNATIONAL IP HOLDINGS, LLC, as a Guarantor
By: _____________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer and Chief     Financial Officer


TCP INTERNATIONAL PRODUCT HOLDINGS, LLC, as a Guarantor
By: ___________________________
Name:    Michael Scarpa
Title:     Chief Operating Officer and Chief     Financial Officer



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Collateral
Agent, as L/C Issuer, as Swing Line Lender and as a Lender
By: ________________________________
Name:    Michele L. Ayou
Title:    Authorized Officer



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By: ______________________________
Name: ___________________________
Title: ____________________________



--------------------------------------------------------------------------------




HSBC BUSINESS CREDIT (USA) INC.,
as a Lender
By: ___________________________
Name: _________________________
Title: __________________________



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender
By: ______________________________
Name: ____________________________
Title: _____________________________



--------------------------------------------------------------------------------




SCHEDULE 2.01
Commitments and Applicable Percentages
Lender
Commitment
Applicable Percentage
Wells Fargo Bank, National Association
$87,708,334.00
43.900000000%
Bank of America, N.A.
$61,250,000.00
30.600000000%
HSBC Bank (USA), N.A.
$25,520,833.00
12.800000000%
JPMorgan Chase Bank, N.A.
$25,520,833.00
12.800000000%
TOTAL
$200,000,000.00
100.000000000%



















    







